Exhibit 10.02
 


 


 


 
AMENDED AND RESTATED CREDIT AGREEMENT
 
DATED AS OF DECEMBER 6, 2006
 
AMONG
 
OGE ENERGY CORP.,
 
THE LENDERS
 
AND
 
WACHOVIA BANK, NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT
 
AND
 
JPMORGAN CHASE BANK, N.A.
AS SYNDICATION AGENT
 
AND
 
THE ROYAL BANK OF SCOTLAND plc, UBS SECURITIES LLC
AND UNION BANK OF CALIFORNIA, N.A.
AS CO-DOCUMENTATION AGENTS


 
_____________________________________________________________________________
 


 
WACHOVIA CAPITAL MARKETS, LLC AND J.P. MORGAN SECURITIES INC.
AS CO-LEAD ARRANGERS AND JOINT BOOK RUNNERS
 
_____________________________________________________________________________
 
 
SIDLEY AUSTIN LLP
1 South Dearborn Street
Chicago, Illinois  60603
 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


 

ARTICLE I              DEFINITIONS
1



 
   

 
1.1.
Certain Defined Terms
1

 
1.2.
Amendment and Restatement of Previous Credit Agreement 
15

 

ARTICLE II             THE CREDITS  16



   

 
2.1.
Commitment; Conversion to Term Loan
16

 
2.2.
Required Payments; Termination
17

 
2.3.
Ratable Loans
17

 
2.4.
Types of Advances
17

 
2.5.
Facility Fee; Utilization Fee; Reductions in Aggregate Commitment
17

 
2.6.
Minimum Amount of Each Advance
18

 
2.7.
Optional Principal Payments
18

 
2.8.
Method of Selecting Types and Interest Periods for New Advances (other
than Swing Line Loans)
 
18

 
2.9.
Conversion and Continuation of Outstanding Advances
19

 
2.10.
Changes in Interest Rate, etc.
19

 
2.11.
Rates Applicable After Default
20

 
2.12.
Method of Payment
20

 
2.13.
Noteless Agreement; Evidence of Indebtedness
20

 
2.14.
Telephonic Notices
21

 
2.15.
Interest Payment Dates; Interest and Fee Basis
21

 
2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans
 
22

 
2.17.
Lending Installations
22

 
2.18.
Non-Receipt of Funds by the Agent
22

 
2.19.
Replacement of Lender
23

 
2.20.
Facility LCs
23

 
2.21.
Extension of Revolving Credit Termination Date
28

 
2.22.
Increase of Aggregate Commitment
28

 
2.23.
Swing Line Loans
29

 

ARTICLE III     YIELD PROTECTION; TAXES  31

 

 
3.1.
Yield Protection
31

 
3.2.
Changes in Capital Adequacy Regulations
32

 
3.3.
Availability of Types of Advances
32

 
3.4.
Funding Indemnification
32

 
3.5.
Taxes
33

 
3.6.
Lender Statements; Survival of Indemnity
35

 
3.7.
Alternative Lending Installation
35

 
 
 
i

--------------------------------------------------------------------------------

 
 
 

ARTICLE IV     CONDITIONS PRECEDENT  36

 

 
4.1.
Initial Credit Extension
36

 
4.2.
Each Credit Extension
37

 

ARTICLE V     REPRESENTATIONS AND WARRANTIES  37

 

 
5.1.
Existence and Standing
37

 
5.2.
Authorization and Validity
37

 
5.3.
No Conflict; Government Consent
38

 
5.4.
Financial Statements
38

 
5.5.
Material Adverse Change
38



 
5.6.
Taxes
38













 
5.7.
Litigation
39

 
5.8.
Subsidiaries
39

 
5.9.
Regulation U
39

 
5.10.
Compliance With Laws
39

 
5.11.
Investment Company Act
39

 
5.12.
Non-Energy-Related Issues
39

 
ARTICLE VI     COVENANTS
 39

 

 
6.1.
Financial Reporting
40

 
6.2.
Use of Proceeds
41

 
6.3.
Notice of Default
41

 
6.4.
Maintenance of Existence
41

 
6.5.
Taxes
41

 
6.6.
Insurance
41

 
6.7.
Compliance with Laws
42

 
6.8.
Maintenance of Properties
42

 
6.9.
Inspection; Keeping of Books and Records
42

 
6.10.
Fundamental Changes
42

 
6.11.
Intentionally Omitted
43

 
6.12.
Liens
43

 
6.13.
Affiliates
45

 
6.14.
Leverage Ratio
45







 

ARTICLE VII     DEFAULTS  46

   

ARTICLE VIII   ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES  47

 

 
8.1.
Acceleration
47

 
8.2.
Amendments
48

 
8.3.
Preservation of Rights
49

 
 
 
 

ARTICLE IX      GENERAL PROVISIONS  50

 

 
9.1.
Survival of Representations
50

 
9.2.
Governmental Regulation
50

 
9.3.
Headings
50






























 
ii

--------------------------------------------------------------------------------

 

 
9.4.
Entire Agreement
50

 
9.5.
Several Obligations; Benefits of this Agreement
50

 
9.6.
Expenses; Indemnification
50

 
9.7.
Numbers of Documents
51

 
9.8.
Accounting
51

 
9.9.
Severability of Provisions
52

 
9.10.
Nonliability of Lenders
52

 
9.11.
Confidentiality
52

 
9.12.
Lenders Not Utilizing Plan Assets
52

 
9.13.
Nonreliance
53

 
9.14.
Disclosure
53

 
9.15.
USA Patriot Act Notification
53





 
 
 
 

ARTICLE X             THE AGENT  53

 

 
10.1.
Appointment; Nature of Relationship
53

 
10.2.
Powers
54

 
10.3.
General Immunity
54

 
10.4.
No Responsibility for Loans, Recitals, etc.
54

 
10.5.
Action on Instructions of Lenders
54

 
10.6.
Employment of Agents and Counsel
55

 
10.7.
Reliance on Documents; Counsel
55

 
10.8.
Agent’s Reimbursement and Indemnification
55

 
10.9.
Notice of Default
55

 
10.10.
Rights as a Lender
56

 
10.11.
Lender Credit Decision
56

 
10.12.
Successor Agent
56

 
10.13.
Agent and Arrangers’ Fees
57

 
10.14.
Delegation to Affiliates
57

 
10.15.
Syndication Agent and Co-Documentation Agents
57

 
ARTICLE XI      SETOFF; RATABLE PAYMENTS
 
57

 
11.1.
Setoff
57

 
11.2.
Ratable Payments
57

 
 
 
 

ARTICLE XII    BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS  58

 

 
12.1.
Successors and Assigns
58

 
12.2.
Participations
58

 
12.3.
Assignments
59

 
12.4.
Dissemination of Information
61

 
12.5.
Tax Certifications
61

 
   
 



ARTICLE XIII   NOTICES  61

 

 
13.1.
Notices
61

 
13.2.
Change of Address
61

 
iii
 

--------------------------------------------------------------------------------

 

ARTICLE XIV   COUNTERPARTS  62

 

ARTICLE XV    CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF  

 
 
JURY TRIAL
62







SCHEDULES
   
Commitment Schedule
     
Pricing Schedule
           
Schedule 1
 
-
 
Subsidiaries
         
Schedule 2
 
-
 
Liens
         
Schedule 3
 
-
 
Non-Energy-Related Assets
         
Schedule 4
 
-
 
Material Adverse Change

         
Schedule 5
 
-
 
Litigation

 

 
EXHIBITS
         
Exhibit A
 
-
 
Form of Borrower’s Counsels’ Opinions
         
Exhibit B
 
-
 
Form of Compliance Certificate
         
Exhibit C
 
-
 
Form of Assignment and Assumption Agreement
         
Exhibit D
 
-
 
Form of Loan/Credit Related Money Transfer Instruction
         
Exhibit E
 
-
 
Form of Promissory Note (if requested)
         
Exhibit F
 
-
 
Form of Joinder Agreement



 
iv

 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amended and Restated Credit Agreement, dated as of December 6, 2006, is
among OGE Energy Corp., an Oklahoma corporation, the Lenders, Wachovia Bank,
National Association, a national banking association, as Administrative Agent,
JPMorgan Chase Bank, N.A., as Syndication Agent and The Royal Bank of Scotland
plc, UBS Securities LLC and Union Bank of California, N.A. as Co-Documentation
Agents to amend and restate the Previous Credit Agreement, which is hereby
amended and restated in its entirety.
 
PRELIMINARY STATEMENTS


WHEREAS, the Borrower has requested, and the Agent and the Lenders have agreed,
to amend the Previous Credit Agreement;
 
WHEREAS, the Borrower, the Lenders and the Agent have agreed to enter into this
Agreement in order to (i) amend and restate the Previous Credit Agreement in its
entirety; (ii) re-evidence the Obligations, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrower; and
 
WHEREAS, it is the intention of the parties to this Agreement that this
Agreement not constitute a novation and that, from and after the Closing Date,
the Previous Credit Agreement shall be amended and restated hereby and all
references herein to “hereunder,” “hereof,” or words of like import and all
references in any other Loan Document to the “Credit Agreement” or words of like
import shall mean and be a reference to the Previous Credit Agreement as amended
and restated hereby (and any section references to the Previous Credit Agreement
shall refer to the applicable equivalent provision set forth herein although the
section number thereof may have changed);
 
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Lenders and the Agent, the parties hereto
agree as follows:
 


ARTICLE I

 
DEFINITIONS
 
1.1. Certain Defined Terms.  As used in this Agreement:
 
“Accounting Changes” is defined in Section 9.8 hereof.
 
“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period.  The
 


 
 

--------------------------------------------------------------------------------

 


term “Advance” shall include Swing Line Loans unless otherwise expressly
provided and shall include term loans on and after the Loan Conversion Date (if
any).
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
 
“Agent” means Wachovia in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.
 
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as it may be increased or reduced from time to time pursuant to the
terms hereof.  The initial Aggregate Commitment is Six Hundred Million and
00/100 Dollars ($600,000,000).
 
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.
 
“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified and as in effect from time
to time.
 
“Agreement Accounting Principles” means generally accepted accounting principles
applied in a manner consistent with that used in preparing the financial
statements referred to in Section 5.4, as modified in accordance with Section
9.8.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
the Federal Funds Effective Rate for such day and one half of one percent (0.5%)
per annum.
 
“Applicable Fee Rate” means, with respect to the Facility Fee and the
Utilization Fee at any time, the percentage rate per annum which is applicable
at such time with respect to each such fee as set forth in the Pricing Schedule.
 
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means each of (i) Wachovia Capital Markets, LLC and (ii) J.P. Morgan
Securities Inc., and their respective successors, in its capacity as Co-Lead
Arranger and Joint Book Runner.
 


 
2

--------------------------------------------------------------------------------

 


“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Assignment and Assumption Agreement” means an assignment agreement in the form
of Exhibit C hereto.
 
“Authorized Officer” means any of the president, chief financial officer,
treasurer, an assistant treasurer or the controller of the Borrower or such
other representative of the Borrower as may be designated by any one of the
foregoing with the consent of the Agent.
 
“Borrower” means OGE Energy Corp., an Oklahoma corporation, and its permitted
successors and assigns (including, without limitation, a debtor in possession on
its behalf).
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.8.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Charlotte, North Carolina and New York, New
York for the conduct of substantially all of their commercial lending
activities, interbank wire transfers can be made on the Fedwire system and
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes (including, without limitation, any borrowing or
payment of Floating Rate Advances), a day (other than a Saturday or Sunday) on
which banks generally are open in Charlotte, North Carolina for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 50% or more of the outstanding shares of voting stock of the
Borrower or (ii) the majority of the Board of Directors of the Borrower fails to
consist of Continuing Directors.
 
“Closing Date” means December 6, 2006.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
 


 
3

--------------------------------------------------------------------------------

 


“Co-Documentation Agent” means each of The Royal Bank of Scotland plc, UBS
Securities LLC and Union Bank of California, N.A. in its capacity as
Co-Documentation Agent hereunder.
 
“Collateral Shortfall Amount” is defined in Section 8.1.
 
“Commitment” means, for each Lender, including, without limitation, the LC
Issuer, such Lender’s obligation to make Revolving Loans to, and participate in
Swing Line Loans and Facility LCs issued upon the application of, the Borrower
in aggregate amount not exceeding the amount set forth on the Commitment
Schedule opposite such Lender’s name, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3 or as otherwise
modified from time to time pursuant to the terms hereof.
 
“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.
 
“Consolidated Capitalization” means the sum of (i) Consolidated Indebtedness,
(ii) consolidated common stockholders’ equity as would appear on a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries prepared in
accordance with Agreement Accounting Principles, (iii) the aggregate liquidation
preference of preferred stocks (other than preferred stocks subject to mandatory
redemption or repurchase) of the Borrower and its Consolidated Subsidiaries upon
involuntary liquidation, (iv) the aggregate outstanding amount of all Equity
Preferred Securities, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities and (v) minority interests as would
appear on a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with Agreement Accounting Principles;
provided that Consolidated Capitalization shall exclude the non-cash effects
resulting from the application of Financial Accounting Standards Board Statement
No. 158: Employers’ Accounting for Defined Benefit Pension and Other
Postretirement Plans (an amendment of FASB Statements No. 87, 88, 106 and
132(R)).
 
“Consolidated Indebtedness” means, at any date, all Indebtedness of the Borrower
and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with generally accepted accounting principles; provided that
Consolidated Indebtedness shall exclude (i) all Non-Recourse Indebtedness and
(ii) subject to the following proviso, the aggregate outstanding amount of all
Mandatorily Convertible Securities, Trust Preferred Securities and Hybrid Equity
Securities; provided further that Consolidated Indebtedness shall include the
Applicable Percentage of the aggregate principal amount of Mandatorily
Convertible Securities, Trust Preferred Securities and Hybrid Equity
Securities.  As used herein, “Applicable Percentage” means (x) 0% of the
aggregate principal amount of such securities up to 15% of Consolidated
Capitalization, (y) 50% of the amount by which the aggregate principal amount of
such securities exceeds 15% of Consolidated Capitalization, provided that any
such aggregate principal amount in excess of 25% of Consolidated Capitalization
shall be excluded from this clause (y) and shall instead be calculated in
accordance with the following clause (z) and (z) 100% of the incremental amount
by which the aggregate principal amount of such securities exceeds 25% of
Consolidated Capitalization.
 


 
4

--------------------------------------------------------------------------------

 


“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.
 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
 
“Conversion/Continuation Notice” is defined in Section 2.9.
 
“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.
 
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.
 
“Default” means an event described in Article VII.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
 
“Energy-Related Assets” means or includes (i) assets used for the generation,
transmission or distribution of electric energy or used for the distribution of
natural or manufactured gas which provide services (directly or indirectly) to a
state-regulated public utility, in each case owned, directly or indirectly, by
the Borrower; (ii) intangible personal property, including investment property,
accounts and general intangibles (each as defined in the Uniform Commercial
Code), insurance premiums, Rabbi trusts or similar savings plans and
memberships, to the extent they relate to assets or persons which are involved
in the operations of, or provide services to, a state regulated public utility;
(iii) assets constituting general plant (e.g., office furniture and equipment,
communications equipment, computer software and hardware) used in the operations
of or used to provide services to a state regulated public utility; and (iv)
property, plant and equipment that was once in service, but is no longer used,
or property, plant and equipment that was purchased for use (whether or not such
assets have at such time yet been placed in service) by or to provide services
to, a state regulated public utility.
 
“Enogex” means Enogex, Inc., an Oklahoma corporation, and its permitted
successors and assigns.
 
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions
 


 
5

--------------------------------------------------------------------------------

 


relating to (i) the protection of the environment, (ii) the effect of the
environment on human health, (iii) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (iv) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.
 
“Equity Preferred Securities” means any securities, however denominated, (i)
issued by the Borrower or any Consolidated Subsidiary of the Borrower, (ii) that
are not, or the underlying securities, if any, of which are not, subject to
mandatory redemption or maturity prior to 91 days after the Specified Date, and
(iii) the terms of which permit the deferral of interest or distributions
thereon to a date occurring after the 91st day after the Specified Date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.
 
“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, (a) the rate per annum appearing on Page 3750 of the
Bridge Telerate Service (formerly Dow Jones Market Service) (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period; (b) if for any reason the rate specified
in clause (a) of this definition does not so appear on Page 3750 of the Bridge
Telerate Service (or any successor or substitute page or any such successor to
or substitute for such Service), the rate per annum appearing on Reuters Screen
LIBO page (or any successor or substitute page) as the London interbank offered
rate for deposits in dollars at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period; and (c) if the rate specified in clause
(a) of this definition does not so appear on Page 3750 of the Bridge Telerate
Service (or any successor or substitute page or any such successor to or
substitute for such Service) and if no rate specified in clause (b) of this
definition so appears on Reuters Screen LIBO page (or any successor or
substitute page), the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the rate determined by the Agent to be the rate at which
Wachovia or one of its affiliate banks offers to place deposits in Dollars with
first class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, in the amount of  $5,000,000, and having a maturity equal to such
Interest Period.
 
“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest
 


 
6

--------------------------------------------------------------------------------

 


Period, divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period, plus (ii) the Applicable Margin,
plus (iii) from and after the Loan Conversion Date, the Term Loan Margin.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes (imposed in lieu of net income taxes) imposed on it, by (i) the
jurisdiction under the laws of which such Lender or the Agent is incorporated or
organized or any political combination or subdivision or taxing authority
thereof or (ii) the jurisdiction in which the Agent’s or such Lender’s principal
executive office or such Lender’s applicable Lending Installation is located.
 
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
 
“Facility LC” is defined in Section 2.20.1
 
“Facility LC Application” is defined in Section 2.20.3
 
“Facility LC Collateral Account” is defined in Section 2.20.11
 
“Facility Fee” is defined in Section 2.5.1.
 
“Facility Termination Date” means the Revolving Credit Termination Date,
provided that if the Borrower has given notice to the Agent pursuant to Section
2.1 to convert the Loans to a term loan, the Facility Termination Date shall
mean the one-year anniversary of the Revolving Credit Termination Date.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m.
(Charlotte, North Carolina time) on such day on such transactions received by
the Agent from three Federal funds brokers of recognized standing selected by
the Agent in its sole discretion.
 
“Fitch” means Fitch Ratings and any successor thereto.
 
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin plus (iii) from and after
the Loan Conversion Date, the Term Loan Margin.
 
“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Floating Rate.
 
“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Floating Rate.
 


 
7

--------------------------------------------------------------------------------

 


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in effect from time to
time.
 
“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s or 50% equity credit by Fitch at the time of
issuance thereof and (ii) require no repayments or prepayments and no mandatory
redemptions or repurchases, in each case, prior to the date that is 91 days
after the Specified Date.
 
“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (iii) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired, (iv) all
indebtedness under Capitalized Leases in accordance with Agreement Accounting
Principles, (v) all reimbursement obligations outstanding of such Person with
respect to surety bonds, Letters of Credit and bankers’ acceptances, (vi)
indebtedness of the type described in clauses (i) through (v) above secured by
any Lien on property or assets of such Person, whether or not assumed (but in
any event not exceeding the fair market value of the property or asset), (vii)
all direct guarantees of Indebtedness referred to in clauses (i)-(v) above of
another Person and (viii) all amounts payable in connection with mandatory
redemptions or repurchases of preferred stock (other than Equity Preferred
Securities); provided that Indebtedness shall exclude any indebtedness arising
from the application of either Financial Interpretation Nos. 45 and 46 of
Financial Accounting Standards Board or Issue No. 01-08 of the Emerging Issues
Task Force.
 
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months or such other period agreed to by the Lenders and the
Borrower, commencing on a Business Day selected by the Borrower pursuant to this
Agreement.  Such Interest Period shall end on but exclude the day which
corresponds numerically to such date one, two, three or six months or such other
agreed upon period thereafter; provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month or such other succeeding period, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month or such
other succeeding period.  If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day; provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.
 
“LC Fee” is defined in Section 2.20.4.
 
“LC Issuers” means (i) Wachovia (or any subsidiary or affiliate of Wachovia
designated by Wachovia) in its separate capacity as an issuer of Facility LCs
pursuant to Section 2.20 hereunder with respect to each Facility LC issued or
deemed issued by Wachovia upon the
 


 
8

--------------------------------------------------------------------------------

 


Borrower’s request and (ii) any Lender (other than Wachovia), or any subsidiary
or affiliate of such Lender designated by such Lender, in its separate capacity
as an issuer of Facility LCs pursuant to Section 2.20 with respect to any and
all Facility LCs issued by such Lender in its sole discretion upon the
Borrower’s request.  All references contained in this Agreement and the other
Loan Documents to the “LC Issuer” shall be deemed to apply equally to each of
the institutions referred to in clauses (i) and (ii) of this definition in their
respective capacities as issuers of any and all Facility LCs issued by each such
institution.
 
“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.
 
“LC Payment Date” is defined in Section 2.20.5.
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.  Unless otherwise
specified, the term “Lenders” includes the LC Issuer and the Swing Line Lender.
 
“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or on a Schedule or otherwise selected by such
Lender or the Agent pursuant to Section 2.17.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“LIBOR Market Index Rate” means, for any day, the rate for 1 month U.S. dollar
deposits as reported by Page 3750 of the Bridge Telerate Service as of 11:00
a.m. (London time) for such day, provided, if such day is not a London business
day, the immediately preceding London business day (or if not so reported, then
as determined by Wachovia from another recognized source or interbank
quotation).
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), including a Revolving
Loan, a Swing Line Loan and a term loan on and after the Loan Conversion Date
(if any) and also including any “Loan” made pursuant to the Previous Credit
Agreement and outstanding on the Closing Date.
 
“Loan Conversion Date” is defined in Section 2.1.
 
“Loan Documents” means this Agreement, the Facility LC Applications and all
other documents, instruments, notes (including any Notes issued pursuant to
Section 2.13 (if
 


 
9

--------------------------------------------------------------------------------

 


requested)) and agreements executed in connection therewith or contemplated
thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.
 
“Mandatorily Convertible Securities” means mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments of principal and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the Specified Date.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Agent, the LC Issuer or the Lenders thereunder.
 
“Material Indebtedness” means Indebtedness (other than Non-Recourse
Indebtedness) in an outstanding principal amount of $65,000,000 or more in the
aggregate (or the equivalent thereof in any currency other than U.S. dollars).
 
“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which includes a commitment pursuant
to which Indebtedness in an amount which would constitute Material Indebtedness
may be incurred at the option of the borrower thereunder (whether or not an
amount of Indebtedness constituting Material Indebtedness is outstanding
thereunder).
 
“Material Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, as promulgated
under the Securities Act of 1933, as amended, as such regulation is in effect on
the date of this Agreement.
 
“Modify” and “Modification” are defined in Section 2.20.1.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which the
Borrower or any member of the Controlled Group is obligated to make
contributions.
 
“Non-Recourse Indebtedness” means Indebtedness of any Subsidiary (other than a
Material Subsidiary) as to which (A) neither the Borrower nor any Material
Subsidiary provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (B) neither the
Borrower nor any Material Subsidiary is directly or indirectly liable as a
guarantor or otherwise, (C) neither the Borrower nor any Material Subsidiary is
the lender or other type of creditor, or (D) the relevant legal documents do not
provide that the lenders or other type of creditors with respect thereto will
have any recourse to the stock or assets of the Borrower or any Material
Subsidiary.
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” is defined in Section 2.13.
 


 
10

--------------------------------------------------------------------------------

 


“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities and obligations owing by the Borrower to the Agent, any Lender, the
LC Issuer, any Arranger, any affiliate of the Agent, any Lender, the LC Issuer
or any Arranger, or any indemnitee under the provisions of Section 9.6 or any
other provisions of the Loan Documents, in each case of any kind or nature,
arising under this Agreement, the Previous Credit Agreement or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, indemnification, or in any other manner, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, and any other sum chargeable
to the Borrower or any of its Subsidiaries under this Agreement, the Previous
Credit Agreement or any other Loan Document.
 
“OG&E” means Oklahoma Gas and Electric Company, an Oklahoma corporation.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations and Swing Line Loans at such time; provided
that, on and after the Loan Conversion Date, the “Outstanding Credit Exposure”
as to any Lender shall be equal to the outstanding principal amount of the term
loan made by such Lender in accordance with the terms of Section 2.1.
 
“Participants” is defined in Section 12.2.1.
 
“Payment Date” means the last day of March, June, September and December and the
Facility Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
 
“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.
 
“Previous Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of September 30, 2005 by and among the Borrower, the lenders
party thereto and the Agent, as the same has been amended prior to the Closing
Date.
 
“Pricing Schedule” means the Schedule identifying the Applicable Margin, the
Term Loan Margin and Applicable Fee Rate attached hereto and identified as such.
 


 
11

--------------------------------------------------------------------------------

 


“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wachovia or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.
 
“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.
 
“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the Aggregate Outstanding Credit Exposure at such
time.
 
“Purchasers” is defined in Section 12.3.1.
 
“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which the Borrower or any of its
Subsidiaries, in their respective capacities as sellers or transferors of any
consumer loan receivables, sell or transfer to SPVs all of their respective
rights, title and interest in and to certain consumer loan receivables for
further sale or transfer to other purchasers of or investors in such assets (and
the other documents, instruments and agreements executed in connection
therewith), as any such agreements may be amended, restated, supplemented or
otherwise modified from time to time, or any replacement or substitution
therefor.
 
“Receivables Purchase Facility” means any securitization facility made available
to the Borrower or any of its Subsidiaries, pursuant to which consumer loan
receivables of the Borrower or any of its Subsidiaries are transferred to one or
more SPVs, and thereafter to certain investors, pursuant to the terms and
conditions of the Receivables Purchase Documents.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 


 
12

--------------------------------------------------------------------------------

 


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event;
provided, however, that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.
 
“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the Aggregate Outstanding Credit Exposure.
 
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
 
“Revolving Credit Termination Date” means the earlier of (a) December 6, 2011,
as it may be extended pursuant to Section 2.21 and (b) the date of termination
in whole of the Aggregate Commitment pursuant to Section 2.5 hereof or the
Commitments pursuant to Section 8.1 hereof.
 
“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
 
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto.
 
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
 
“SEC Reports” means (i) the Annual Report on Form 10-K of the Borrower for the
fiscal year ended December 31, 2005, (ii) the Quarterly Reports on Form 10-Q of
the Borrower for the fiscal quarters ended March 31, 2006, June 30, 2006 and
September 30, 2006 and (iii) the Current Reports on Form 8-K filed by the
Borrower prior to the Closing Date.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 


 
13

--------------------------------------------------------------------------------

 


“Specified Date” means the date which is the later of the Facility Termination
Date and date of repayment in full of the Obligations (other than contingent
indemnity obligations not then due and payable).
 
“SPV” means any special purpose entity established for the purpose of purchasing
consumer loan receivables in connection with a receivables securitization
transaction permitted under the terms of this Agreement.
 
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 25% of the consolidated net income of the Borrower and its
Subsidiaries, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as at the end of the four fiscal
quarter period ending with the fiscal quarter immediately prior to the fiscal
quarter in which such determination is made (or if financial statements have not
been delivered hereunder for that fiscal quarter which ends such four fiscal
quarter period, then the financial statements delivered hereunder for the
quarter ending immediately prior to that quarter).
 
“Swing Line Borrowing Notice” is defined in Section 2.23.2.
 
“Swing Line Lender” means Wachovia or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
 
“Swing Line Limit” means a maximum principal amount of $90,000,000 at any one
time outstanding.
 
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.23.
 
“Swing Line Rate” means, for any day, the sum of (i) the LIBOR Market Index Rate
for such day plus (ii) the Applicable Margin with respect to Eurodollar
Advances.
 
“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Syndication Agent hereunder.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Term Loan Margin” means, with respect to term loans on and after the Loan
Conversion Date (if any), the percentage rate per annum which is applicable at
such time as set forth in the Pricing Schedule.
 


 
14

--------------------------------------------------------------------------------

 


“Transferee” is defined in Section 12.4.
 
“Trust Preferred Securities” means trust preferred securities issued by a trust
established by the Borrower or any Subsidiary, along with any junior
subordinated debt obligations of the Borrower or any such Subsidiary to such
capital trust, so long as (i) the terms thereof require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the Specified Date, (ii) the obligations of the Borrower
or such Subsidiary in respect thereof are subordinated and junior in right of
payment to all unsecured and unsubordinated obligations of the Borrower for or
in respect of borrowed money and (iii) the obligors in respect of such preferred
securities and subordinated debt have the right to defer interest and dividend
payments.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurodollar Loan.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Utilization Fee” is defined in Section 2.5.2.
 
“Wachovia” means Wachovia Bank, National Association, a national banking
association with its principal office in Charlotte, North Carolina, in its
individual capacity, and its successors.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
1.2. Amendment and Restatement of Previous Credit Agreement.  The parties to
this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Sections 4.1 and 4.2, the terms and provisions of the Previous Credit
Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement.  This Agreement is not
intended to and shall not constitute a novation.  All Loans made and Obligations
incurred under the Previous Credit Agreement which are outstanding on the
Closing Date shall continue as Revolving Loans and Obligations under (and shall
be governed by the terms of) this Agreement. Without limiting the foregoing,
upon the effectiveness hereof: (a) all Letters of Credit issued (or deemed
issued) under the Previous Credit Agreement which remain outstanding on the
Closing Date shall continue as Facility LCs under (and shall be governed by the
terms of) this Agreement, (b) the Agent shall make such reallocations of each
Lender’s “Outstanding Credit Exposure” under the Previous Credit Agreement as
are necessary in order that each such Lender’s Outstanding Credit Exposure
hereunder reflects such Lender’s Pro Rata Share of the
 


 
15

--------------------------------------------------------------------------------

 


outstanding Aggregate Outstanding Credit Exposure and (c) each Lender agrees to
make all payments and adjustments necessary to effect the reallocation and the
Borrower shall pay any and all costs required pursuant to Section 3.4 in
connection with such allocation as if such allocation were a prepayment.  The
Agent waives any fees pursuant to Section 12.3.3 in respect of any assignment
resulting from such reallocation.
 


ARTICLE II

 
THE CREDITS
 
2.1. Commitment; Conversion to Term Loan.  Prior to the Closing Date, revolving
loans were previously made to the Borrower under the Previous Credit Agreement
which remain outstanding as of the date of this Agreement (such outstanding
revolving loans being hereinafter referred to as the “Previous Loans”).  Subject
to the terms and conditions set forth in this Agreement, the Borrower and each
of the Lenders agree that on the Closing Date but subject to the satisfaction of
the conditions precedent set forth in Section 4.1 and 4.2, as applicable, the
Previous Loans shall be reevidenced as Revolving Loans under this Agreement and
the terms of the Previous Loans shall be restated in their entirety.  From and
including the date of this Agreement and prior to the Revolving Credit
Termination Date, upon the satisfaction of the conditions precedent set forth in
Section 4.1 and 4.2, as applicable, each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to (i) make Revolving Loans to the
Borrower from time to time and (ii) participate in Facility LCs and Swing Line
Loans issued or made upon the request of the Borrower, in each case in an amount
not to exceed in the aggregate at any one time outstanding of its Commitment;
provided that at no time shall the Aggregate Outstanding Credit Exposure
hereunder exceed the Aggregate Commitment.  Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow at any time prior to the
Revolving Credit Termination Date.  The commitment of each Lender to lend
hereunder shall expire on the Revolving Credit Termination Date applicable to
it.  The LC Issuer will issue Facility LCs hereunder on the terms and conditions
set forth in Section 2.20.  If the Borrower so elects by delivery of a written
notice to the Agent at least three (3), but not more than thirty (30), Business
Days prior to the date of the then current Revolving Credit Termination Date,
then on such Revolving Credit Termination Date (the “Loan Conversion Date”), (i)
the Borrower’s option to borrow additional Loans and request additional Facility
LCs shall terminate, (ii) the Commitments shall be terminated and (iii) the then
outstanding principal amount of the Loans shall be converted to a term loan
which shall, in the case of each Lender, be in the amount of such Lender’s
outstanding Loans on such date, and which shall be due and payable in full,
together with accrued interest and all other Obligations, on the first
anniversary of the Loan Conversion Date, with any prepayment thereof to be made
subject to Section 2.7; provided, that no such conversion shall occur if a
Default or Unmatured Default has occurred and is continuing either on the date
of delivery of such notice or on the Loan Conversion Date.  Amounts repaid or
prepaid on or after the Loan Conversion Date may not be reborrowed.  If a term
loan conversion has not previously been elected or completed, then on the
Revolving Credit Termination Date then in effect, the Commitments shall be
terminated and all of the Loans and other Obligations shall be due and payable.
 


 
16

--------------------------------------------------------------------------------

 


2.2. Required Payments; Termination.  Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.  Notwithstanding the termination of this Agreement on the
Facility Termination Date, until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrower and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.  In
addition, the Borrower shall make all payments required under Section 2.21 to
each Lender that does not consent to the extension of the Revolving Credit
Termination Date.
 
2.3. Ratable Loans.  Each Advance hereunder (other than any Swing Line Loan)
shall consist of Loans made from the several Lenders ratably in proportion to
the ratio that their respective Commitments bear to the Aggregate Commitment.
 
2.4. Types of Advances.  The Advances (other than any Swing Line Loan) may be
Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9.  The Borrower
may request Swing Line Loans in accordance with Section 2.23.
 
2.5. Facility Fee; Utilization Fee; Reductions in Aggregate Commitment.
 
2.5.1 Facility Fee.  The Borrower agrees to pay to the Agent for the account of
each Lender a Facility Fee (the “Facility Fee”) at a per annum rate equal to the
Applicable Fee Rate on such Lender’s Commitment (whether used or unused) from
the date hereof to and including the Facility Termination Date applicable
thereto, payable on each Payment Date and the Facility Termination Date;
provided that, if any Lender continues to have Loans outstanding hereunder after
the termination of its Commitment (including, without limitation, during any
period when Loans may be outstanding but new Loans may not be borrowed
hereunder), then the Facility Fee shall continue to accrue on the aggregate
principal amount of the Loans owed to such Lender until the date on which such
Loans are repaid in full.  In addition, on the Closing Date, the Borrower shall
pay to the Administrative Agent for the ratable account of the lenders then
party to the Previous Credit Agreement, the accrued and unpaid “Facility Fees”
under the Previous Credit Agreement through the Closing Date.
 
2.5.2 Utilization Fee.  For any period (including after the Loan Conversion
Date) during which the Aggregate Outstanding Credit Exposure of all the Lenders
hereunder exceeds fifty percent (50%) of the Aggregate Commitment hereunder
(which, after the Commitments have been terminated, shall be based on the
Aggregate Commitment immediately prior to such termination) then in effect on
such date, the Borrower will pay to the Agent for the ratable benefit of the
Lenders a utilization fee (the “Utilization Fee”) at a per annum rate equal to
the Applicable Fee Rate on the average daily Aggregate Outstanding Credit
Exposure during such period.  The Utilization Fee shall be payable quarterly in
arrears on each Payment Date and on the Specified Date.  In addition, on the
Closing Date, the Borrower shall pay to the Administrative Agent for the ratable
account of the lenders then party to the Previous Credit Agreement, the accrued
and unpaid “Utilization Fees” under the Previous Credit Agreement through the
Closing Date.
 


 
17

--------------------------------------------------------------------------------

 


2.5.3 Reductions in Aggregate Commitment.  The Borrower may permanently reduce
the Aggregate Commitment in whole, or in part, ratably among the Lenders in
integral multiples of $5,000,000, upon at least two (2) Business Days’ written
notice to the Agent, which notice shall specify the amount of any such
reduction; provided, however, that the amount of the Aggregate Commitment may
not be reduced below the aggregate principal amount of the outstanding Advances,
after taking into account any prepayments to be made on or before such
date.  All accrued facility fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Loans hereunder and on the
final date upon which all Loans are repaid hereunder.
 
2.6. Minimum Amount of Each Advance.  Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $5,000,000 (and in multiples of
$1,000,000 if in excess thereof); provided, however, that any Floating Rate
Advance may be in the amount of the unused Aggregate Commitment.
 
2.7. Optional Principal Payments.  The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $1,000,000 or any integral multiple of $1,000,000 in
excess thereof, any portion of the outstanding Floating Rate Advances on any
Business Day upon notice to the Agent by no later than 11:00 a.m. (Charlotte,
North Carolina time) on the date of such prepayment.  The Borrower may at any
time pay, without penalty or premium, all outstanding Swing Line Loans, or, in a
minimum amount of $500,000 and increments of $100,000 in excess thereof, any
portion of the outstanding Swing Line Loans, with notice to the Agent and the
Swing Line Lender by 11:00 a.m. (Charlotte, North Carolina time) on the date of
repayment.  The Borrower may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.4 but without penalty
or premium, all outstanding Eurodollar Advances, or, in a minimum aggregate
amount of $1,000,000 or any integral multiple of $500,000 in excess thereof, any
portion of the outstanding Eurodollar Advances upon three (3) Business Days’
prior notice to the Agent.
 
2.8. Method of Selecting Types and Interest Periods for New Advances (other than
Swing Line Loans).  The Borrower shall select the Type of Advance (other than
any Swing Line Loan which is subject to Section 2.23) and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 11:00 a.m. (Charlotte, North Carolina time) on the
Borrowing Date of each Floating Rate Advance and three (3) Business Days before
the Borrowing Date for each Eurodollar Advance, specifying:
 
2.8.1 the Borrowing Date, which shall be a Business Day, of such Advance,
 
2.8.2 the aggregate amount of such Advance,
 
2.8.3 the Type of Advance selected, and
 


 
18

--------------------------------------------------------------------------------

 


2.8.4 in the case of each Eurodollar Advance, the Interest Period applicable
thereto.
 
Not later than noon (Charlotte, North Carolina time) on each Borrowing Date,
each Lender shall make available its Revolving Loan or Revolving Loans in funds
immediately available in Charlotte, North Carolina to the Agent at its address
specified pursuant to Article XIII.  The Agent will promptly make the funds so
received from the Lenders available to the Borrower at the Agent’s aforesaid
address.
 
2.9. Conversion and Continuation of Outstanding Advances.  Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this Section
2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.7 or (y) the Borrower shall have given
the Agent a Conversion/Continuation Notice (as defined below) requesting that,
at the end of such Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Interest Period.  Subject to the
terms of Section 2.6, the Borrower may elect from time to time to convert all or
any part of a Floating Rate Advance into a Eurodollar Advance.  The Borrower
shall give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Floating Rate Advance into a Eurodollar Advance or
continuation of a Eurodollar Advance not later than 11:00 a.m. (Charlotte, North
Carolina time) on the third Business Day prior to the date of the requested
conversion or continuation, specifying:
 
2.9.1 the requested date, which shall be a Business Day, of such conversion or
continuation,
 
2.9.2 the aggregate amount and Type of the Advance which is to be converted or
continued, and
 
2.9.3 the duration of the Interest Period applicable thereto.
 
2.10. Changes in Interest Rate, etc.  Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9 hereof, at a rate per annum equal to the Floating Rate for such
day.  Each Swing Line Loan shall bear interest on the outstanding principal
amount thereof, for each day from and including the day such Swing Line Loan is
made to but excluding the date it is paid, at a rate per annum equal to the
Swing Line Rate for such day.  Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Advance or on a Swing Line Loan
will take effect simultaneously with each change in the Alternate Base Rate or
LIBOR Market Index Rate, respectively.  Each Eurodollar Advance shall bear
interest on the outstanding principal amount thereof from and including the
first day of the Interest Period applicable thereto to (but not including) the
last day of such Interest Period at the interest rate determined by the Agent as
applicable to such Eurodollar Advance based upon the Borrower’s selections under
 


 
19

--------------------------------------------------------------------------------

 


Sections 2.8 and 2.9 and otherwise in accordance with the terms hereof.  No
Interest Period may end after the Facility Termination Date.  The Borrower shall
select Interest Periods so that it is not necessary to repay any portion of a
Eurodollar Advance prior to the last day of the applicable Interest Period in
order to make a mandatory prepayment required pursuant to Section 2.2.
 
2.11. Rates Applicable After Default.  Notwithstanding anything to the contrary
contained in Section 2.8, 2.9 or 2.10, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower, declare that no Advance may be made as, converted into or continued as
a Eurodollar Advance.  During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum, (iii) each Swing Line Loan shall bear interest at a rate
per annum equal to the Swing Line Rate in effect from time to time plus 2% per
annum and (iv) the LC Fee shall be increased by 2% per annum; provided that,
during the continuance of a Default under Section 7.6 or 7.7, the interest rates
set forth in clauses (i), (ii) and (iii) above and the increase in the LC Fee
set forth in clause (iv) above shall be applicable to all Advances without any
election or action on the part of the Agent or any Lender.
 
2.12. Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Agent at the Agent’s address specified pursuant to Article XIII, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by noon (Charlotte, North Carolina time) on the date when due and
shall be applied ratably (except in the case of (i) Reimbursement Obligations
for which the LC Issuer has not been fully indemnified by the Lenders, (ii)
Swing Line Loans or (iii) as otherwise specifically required hereunder) by the
Agent among the Lenders.  Each payment delivered to the Agent for the account of
any Lender shall be delivered promptly by the Agent to such Lender in the same
type of funds that the Agent received at its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender.  The Agent is hereby authorized to charge the
account of the Borrower maintained with Wachovia for each payment of principal,
interest and fees as it becomes due hereunder.  Each reference to the Agent in
this Section 2.12 shall also be deemed to refer, and shall apply equally, to (x)
the LC Issuer in the case of payments required to be made by the Borrower to the
LC Issuer pursuant to Section 2.20.6 and (y) the Swing Line Lender in the case
of payments required to be made by the Borrower to the Swing Line Lender
pursuant to Section 2.23.4.
 
2.13. Noteless Agreement; Evidence of Indebtedness.  (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
 


 
20

--------------------------------------------------------------------------------

 


(ii)  
The Agent shall also maintain accounts in which it will record (a) the amount of
each Loan made hereunder, the Type thereof and the Interest Period (in the case
of a Eurodollar Advance) with respect thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, (c) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, and (d) the amount of any
sum received by the Agent hereunder from the Borrower and each Lender’s share
thereof.

 
(iii)  
The entries maintained in the accounts maintained pursuant to paragraphs (i) and
(ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the Agent
or any Lender to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 
(iv)  
Any Lender may request that its Loans be evidenced by a promissory note, or in
the case of the Swing Line Lender, promissory notes representing its Revolving
Loans and Swing Line Loans, respectively, in substantially the form of Exhibit E
with applicable changes for notes evidencing Swing Line Loans (a “Note”).  In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note payable to the order of such Lender.  Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes payable to the
order of the payee named therein, except to the extent that any such Lender
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in paragraphs (i) and (ii) above.

 
2.14. Telephonic Notices.  The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices, Swing Line Borrowing Notices
and Conversion/Continuation Notices to be given telephonically.  The Borrower
agrees to deliver promptly to the Agent a written confirmation, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice,
signed by an Authorized Officer.  If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.
 
2.15. Interest Payment Dates; Interest and Fee Basis.  Interest accrued on each
Floating Rate Advance and Swing Line Loan shall be payable in arrears on each
Payment Date, commencing with the first such date to occur after the date
hereof, on any date on which the Floating Rate Advance or Swing Line Loan is
prepaid, whether due to acceleration or otherwise, and at maturity.  Interest
accrued on that portion of the outstanding principal amount of any Floating Rate
Advance converted into a Eurodollar Advance on a day other than a Payment Date
shall be payable on the date of conversion.  Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurodollar
 


 
21

--------------------------------------------------------------------------------

 


Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurodollar Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest on Eurodollar
Advances, Swing Line Loans, LC Fees and all other fees shall be calculated for
actual days elapsed on the basis of a 360-day year.  Interest on Floating Rate
Advances shall be calculated for actual days elapsed on the basis of a 365, or
when appropriate 366, day year.  Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (Charlotte, North Carolina time) at the place of
payment.  If any payment of principal of or interest on an Advance, any fees or
any other amounts payable to the Agent or any Lender hereunder shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest and fees in connection with such
payment.
 
2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans.  Promptly after receipt thereof, the Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation
Notice, and repayment notice received by it hereunder.  The LC Issuer shall
notify the Agent promptly after the issuance of a Facility LC, and the Agent
will notify each Lender of such issuance.  The Agent will notify the Borrower
and each Lender of the interest rate applicable to each Eurodollar Advance
promptly upon determination of such interest rate and will give the Borrower and
each Lender prompt notice of each change in the Alternate Base Rate.
 
2.17. Lending Installations.  Each Lender may book its Loans and its
participation in any LC Obligations and Swing Line Loans and the LC Issuer may
book the Facility LCs at any Lending Installation selected by such Lender or the
LC Issuer, as applicable, and may change its Lending Installation from time to
time.  All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and Swing Line
Loans and any Notes issued hereunder shall be deemed held by each Lender or the
LC Issuer, as applicable, for the benefit of any such Lending
Installation.  Each Lender and the LC Issuer may, by written notice to the Agent
and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it or
Facility LCs will be issued by it and for whose account Loan payments or
payments with respect to Facility LCs are to be made.
 
2.18. Non-Receipt of Funds by the Agent.  Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made.  The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption.  If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum
 


 
22

--------------------------------------------------------------------------------

 


equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three days and, thereafter, the interest rate
applicable to the relevant Loan or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.
 
2.19. Replacement of Lender.  If the Borrower is required pursuant to Section
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Floating Rate Advances into,
Eurodollar Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an “Affected Lender”), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement; provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Borrower
and the Agent shall agree, as of such date, to purchase for cash the Loans due
to the Affected Lender pursuant to an assignment substantially in the form of
Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments,
and (ii) the Borrower shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender, in each case to the
extent not paid by the purchasing lender.
 
2.20. Facility LCs.
 
2.20.1 Issuance.  The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit (each
such letter of credit, together with each letter of credit issued or deemed to
be issued pursuant to the Previous Credit Agreement and outstanding on the
Closing Date, a “Facility LC”) and to renew, extend, increase, decrease or
otherwise modify each Facility LC (“Modify,” and each such action, a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Revolving Credit Termination Date upon the request of the
Borrower; provided that immediately after each such Facility LC is issued or
Modified, the Aggregate Outstanding Credit Exposure shall not exceed the
Aggregate Commitment.  No Facility LC shall have an expiry date later than the
earlier of (x) the fifth Business Day prior to the Revolving Credit Termination
Date and (y) one year after its issuance; provided that any Facility LC with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in the
preceding clause (x)).  If any Facility LC contains a provision pursuant to
which it is deemed to be automatically renewed unless notice of termination is
given by the LC Issuer with respect to such Facility LC, the LC Issuer shall
timely give notice of termination if (i) as of the close of business on the
seventeenth (17th) day prior to the last day upon which the LC Issuer’s notice
of termination may be given to the beneficiaries of such Facility LC, the LC
Issuer has received a notice of termination from the Borrower or a notice from
the Agent that the conditions to issuance
 


 
23

--------------------------------------------------------------------------------

 


of such Facility LC have not been satisfied or (ii) the renewed Facility LC
would extend beyond the date referred to in clause (x) above.
 
2.20.2 Participations.  Upon (a) the Closing Date with respect to each Facility
LC issued and outstanding under the Previous Credit Agreement, (b) the issuance
by the LC Issuer of each other Facility LC in accordance with this Section 2.20
and (c) the Modification of each Facility LC in accordance with this Section
2.20, the LC Issuer shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably sold to each Lender, and each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the LC Issuer, a participation in
such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share.
 
2.20.3 Notice.  Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 11:00 a.m. (Charlotte, North Carolina time) at least five (5)
Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby.  The LC Issuer shall promptly notify the Agent, and,
upon issuance only, the Agent shall promptly notify each Lender, of the contents
thereof and of the amount of such Lender’s participation in such Facility
LC.  The issuance or Modification by the LC Issuer of any Facility LC shall, in
addition to the conditions precedent set forth in Article IV (the satisfaction
of which the LC Issuer shall have no duty to ascertain), be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”).  In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.
 
2.20.4 LC Fees.  The Borrower shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, (i) with
respect to each standby Facility LC, a letter of credit fee at a per annum rate
equal to the Applicable Margin for Eurodollar Loans in effect from time to time
on the average daily undrawn stated amount under such standby Facility LC, such
fee to be payable in arrears on each Payment Date, and (ii) with respect to each
commercial Facility LC, a letter of credit fee at a per annum rate equal to
0.20% on the average daily undrawn stated amount under such commercial Facility
LC (or, with respect to a Modification of any such commercial Facility LC which
increases the stated amount thereof, such increase in the stated amount), such
fee to be payable upon demand on the date the LC Issuer shall make payment on
such commercial Facility LC.  The Borrower shall also pay to the LC Issuer for
its own account (x) a fronting fee at a per annum rate equal to 0.125% on the
average daily undrawn stated amount under each standby Facility LC, such fee to
be payable in arrears on each Payment Date, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the
 


 
24

--------------------------------------------------------------------------------

 


LC Issuer’s standard schedule for such charges as in effect from time to
time.  Each fee described in this Section 2.20.4 shall constitute an “LC Fee”.
 
2.20.5 Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Borrower and each other Lender as to the amount to be paid by the LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment
Date”).  The responsibility of the LC Issuer to the Borrower and each Lender
shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC.  The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Charlotte, North Carolina time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.
 
2.20.6 Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC.  All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the rate applicable to Floating Rate Advances, including any increase thereof
pursuant to Section 2.11, from and after the applicable LC Payment Date.  The LC
Issuer will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from the Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Facility LC issued by
the LC Issuer, but only to the extent such Lender has made payment to the LC
Issuer in respect of such Facility LC pursuant to Section 2.20.5.  Subject to
the terms and conditions of this Agreement (including,
 


 
25

--------------------------------------------------------------------------------

 


without limitation, the submission of a Borrowing Notice in compliance with
Section 2.8 and the satisfaction of the applicable conditions precedent set
forth in Article IV), the Borrower may request an Advance hereunder for the
purpose of satisfying any Reimbursement Obligation.
 
2.20.7 Obligations Absolute.  The Borrower’s obligations under this Section 2.20
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC.  The Borrower further agrees with the LC Issuer
and the Lenders that the LC Issuer and the Lenders shall not be responsible for,
and the Borrower’s Reimbursement Obligation in respect of any Facility LC shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even if such documents should in fact prove to
be in any or all respects invalid, fraudulent or forged, or any dispute between
or among the Borrower, any of its Affiliates, the beneficiary of any Facility LC
or any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee.  The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC.  The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence or willful misconduct, shall be binding upon the
Borrower and shall not put the LC Issuer or any Lender under any liability to
the Borrower.  Nothing in this Section 2.20.7 is intended to limit the right of
the Borrower to make a claim against the LC Issuer for damages as contemplated
by the proviso to the first sentence of Section 2.20.6.
 
2.20.8 Actions of LC Issuer.  The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the LC Issuer.  In the absence of (x)
willful misconduct or gross negligence of the LC Issuer in determining whether a
request presented under any Facility LC complied with the terms of such Facility
LC or (y) the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of such Facility LC, the LC Issuer shall be fully (i) justified in failing or
refusing to take any action under this Agreement unless it shall first have
received such advice or concurrence of the Required Lenders as it reasonably
deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action, and
(ii) protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.
 


 
26

--------------------------------------------------------------------------------

 


2.20.9 Indemnification.  The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or on account of the LC
Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to the LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that the Borrower shall not be required to indemnify any Lender, the LC
Issuer or the Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the LC Issuer in determining whether a request
presented under any Facility LC complied with the terms of such Facility LC, (y)
the LC Issuer’s failure to pay under any Facility LC after the presentation to
it of a request strictly complying with the terms and conditions of such
Facility LC, or (z) the failure of any Lender to fulfill or comply with its
obligations to the LC Issuer hereunder.
 
2.20.10 Lenders’ Indemnification.  Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.20 or any
action taken or omitted by such indemnitees hereunder.
 
2.20.11 Facility LC Collateral Account.  The Borrower agrees that it will, upon
the request of the Agent or the Required Lenders and until the final expiration
date of any Facility LC and thereafter as long as any amount is payable to the
LC Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements reasonably satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article XIII, in the name of such Borrower but under the
sole dominion and control of the Agent, for the benefit of the Lenders and in
which such Borrower shall have no interest other than as set forth in Section
8.1.  The Borrower hereby pledges, assigns and grants to the Agent, on behalf of
and for the ratable benefit of the Lenders (including the LC Issuer), a security
interest in all of the Borrower’s right, title and interest in and to all funds
which may from time to time be on deposit in the Facility LC Collateral Account
to secure the prompt and complete payment and performance of the
Obligations.  The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of Wachovia having
a maturity not exceeding thirty (30) days.  Nothing in this
 


 
27

--------------------------------------------------------------------------------

 


Section 2.20.11 shall either obligate the Agent to require the Borrower to
deposit any funds in the Facility LC Collateral Account or limit the right of
the Agent to release any funds held in the Facility LC Collateral Account in
each case other than as required by Section 8.1.
 
2.20.12 Rights as a Lender.  In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.
 
2.21. Extension of Revolving Credit Termination Date.  No earlier than sixty
(60) days and no later than thirty (30) days prior to each anniversary of the
Closing Date, the Borrower shall have the option to request an extension of the
Revolving Credit Termination Date for an additional one-year period; provided
that no more than two (2) of such one-year extensions shall be permitted
hereunder.  Any election by a Lender to extend its Commitment will be at such
Lender’s sole discretion.  Subject to the Agent’s receipt of written consents to
such extension from the Required Lenders, and so long as no Default or Unmatured
Default has occurred and is continuing, the Revolving Credit Termination Date
shall be extended for an additional one-year period for each consenting Lender;
provided that each non-consenting Lender shall be required only to complete its
Commitment up to the previously effective Revolving Credit Termination Date
(without giving effect to such extension).  All Obligations and other amounts
payable hereunder to such non-consenting Lender shall become due and payable by
the Borrower on the previously effective Revolving Credit Termination Date
(without giving effect to such extension) and the Aggregate Commitment shall be
reduced by the total Commitments of all non-consenting Lenders expiring on such
previously effective Revolving Credit Termination Date (without giving effect to
such extension) unless one or more lenders (including other Lenders) shall have
agreed to assume or increase a Commitment hereunder.  Each non-consenting Lender
shall be required to maintain its original Commitment up to the previously
effective Revolving Credit Termination Date (without giving effect to such
extension) that such non-consenting Lender had previously agreed upon.
 
2.22. Increase of Aggregate Commitment.
 
2.22.1 At any time prior to the Revolving Credit Termination Date, the Borrower
shall have the ability, in consultation with the Agent, to request increases in
the Aggregate Commitment; provided that (A) no Lender shall have any obligation
to increase its Commitment, (B) the Borrower shall only be permitted to request
such an increase on four (4) separate occasions, (C) each such requested
increase shall be in a minimum principal amount of $10,000,000 or, if less, the
remaining amount permitted pursuant to clause (D) below, (D) in no event shall
the aggregate amount of all such increases exceed $200,000,000, (E) no Default
or Unmatured Default shall have occurred and be continuing or would result from
the proposed increase and (F) the Borrower shall have obtained all necessary
corporate authorizations and governmental approvals in order to effect such
increase.
 
2.22.2 The Agent shall promptly give notice of such requested increase to the
Lenders.  Each Lender shall notify the Agent within ten (10) Business Days (or
such longer period of time which may be agreed upon by the Agent and the
Borrower and communicated to the Lenders) from the date of delivery of such
notice to the Lenders whether or not it agrees to increase its Commitment and,
if so, by what amount.  Any
 


 
28

--------------------------------------------------------------------------------

 


Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.  The Agent shall notify the Borrower of the Lenders’
responses to each request made hereunder.  The Borrower may also invite
additional Purchasers which meet the requirements set forth in Section 12.3.1 to
become Lenders pursuant to a joinder agreement in the form attached hereto as
Exhibit F.
 
2.22.3 The Aggregate Outstanding Credit Exposure will be reallocated on the
effective date of such increase among the Lenders in accordance with their
revised Pro Rata Shares (and the Lenders agree to make all payments and
adjustments necessary to effect the reallocation and the Borrower shall pay any
and all costs required pursuant to Section 3.4 in connection with such
reallocation as if such reallocation were a repayment).
 
2.23. Swing Line Loans.
 
2.23.1 Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Revolving Credit Termination Date, the Swing Line
Lender may, in its sole discretion and on the terms and conditions set forth in
this Agreement, make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Limit, provided that
Swing Line Loans may be made even if the aggregate principal amount of Swing
Line Loans outstanding at any time, when added to the aggregate principal amount
of Revolving Loans made by the Swing Line Lender in its capacity as a Lender at
such time and its LC Obligations at such time, would exceed the Swing Line
Lender’s own Commitment as a Lender at such time and provided further that at no
time shall (a) the Aggregate Outstanding Credit Exposure at any time exceed the
Aggregate Commitment or (b) the sum of (i) the Swing Line Lender’s Pro Rata
Share of the Swing Line Loans, plus (ii) the outstanding Revolving Loans made by
the Swing Line Lender pursuant to Section 2.1, plus (iii) an amount equal to the
Swing Line Lender’s ratable obligation to purchase participations in the LC
Obligations at such time, exceed the Swing Line Lender’s Commitment at such
time.  Subject to the terms of this Agreement, the Borrower may borrow, repay
and reborrow Swing Line Loans at any time prior to the Revolving Credit
Termination Date.  Subject to the terms and conditions of this Agreement
(including, without limitation, the submission of a Borrowing Notice in
compliance with Section 2.8 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance (other
than a Swing Line Loan) hereunder for the purpose of repaying any Swing Line
Loan.
 
2.23.2 Borrowing Notice.  The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Charlotte, North Carolina time) on the Borrowing Date of each Swing Line
Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day), and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $500,000 and in an integral multiple of
$100,000 in excess thereof.  The Swing Line Lender shall give prompt notice, but
in any event not later than 1:00 p.m. (Charlotte,
 


 
29

--------------------------------------------------------------------------------

 


North Carolina time) to the Borrower and the Agent in the event that the Swing
Line Lender declines to make such Swing Line Loan (a “Decline Notice”);  it
being understood that the failure of the Swing Line Lender to provide a Decline
Notice in a timely manner shall be deemed the consent of the Swing Line Lender
to provide such Swing Line Loan in accordance with the terms of this
Agreement.  The Swing Line Loans shall bear interest at the Swing Line Rate.
 
2.23.3 Making of Swing Line Loans.  Promptly after receipt of a Swing Line
Borrowing Notice, provided that the Agent has not received a Decline Notice from
the Swing Line Lender in respect thereof, the Agent shall notify each Lender by
fax, or other similar form of transmission, of the requested Swing Line
Loan.  Not later than 2:00 p.m. (Charlotte, North Carolina time) on the
applicable Borrowing Date, the Swing Line Lender shall make available the Swing
Line Loan, in funds immediately available in Charlotte, North Carolina, to the
Agent at its address specified pursuant to Article XIII.  The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Borrower on the Borrowing Date at the Agent’s aforesaid address.
 
2.23.4 Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the Borrower on or before the fourteenth (14th) Business Day after the
Borrowing Date for such Swing Line Loan; provided, that such payment shall not
be made by the proceeds of any other Swing Line Loans.  In addition, the Swing
Line Lender (i) may at any time in its sole discretion with respect to any
outstanding Swing Line Loan, or (ii) shall on the fourteenth (14th) Business Day
after the Borrowing Date of any Swing Line Loan, require each Lender (including
the Swing Line Lender) to make a Revolving Loan in the amount of such Lender’s
Pro Rata Share of such Swing Line Loan (including, without limitation and to the
extent available, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan.  Not later than noon (Charlotte, North Carolina
time) on the date of any notice received pursuant to this Section 2.23.4, each
Lender shall make available its required Revolving Loan, in funds immediately
available in Charlotte, North Carolina to the Agent at its address specified
pursuant to Article XIII.  Revolving Loans made pursuant to this Section 2.23.4
shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurodollar Loans in the manner provided in
Section 2.9 and subject to the other conditions and limitations set forth in
this Article II.  Unless a Lender shall have notified the Swing Line Lender,
prior to its making any Swing Line Loan, that any applicable condition precedent
set forth in Sections 4.1 or 4.2 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.23.4 to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent, the Swing Line Lender or any other Person,
(b) the occurrence or continuance of a Default or Unmatured Default, (c) any
adverse change in the condition (financial or otherwise) of the Borrower, or (d)
any other circumstances, happening or event whatsoever.  In the event that any
Lender fails to make payment to the Agent of any amount due under this Section
2.23.4, the Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Agent receives such payment from such Lender or such obligation is
 


 
30

--------------------------------------------------------------------------------

 


otherwise fully satisfied.  In addition to the foregoing, if for any reason any
Lender fails to make payment to the Agent of any amount due under this Section
2.23.4, such Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.  On the
Revolving Credit Termination Date, the Borrower shall repay in full the
outstanding principal balance of the Swing Line Loans.
 
ARTICLE III

 
YIELD PROTECTION; TAXES
 
3.1. Yield Protection.  If, on or after the date of this Agreement, the adoption
of any law, rule or regulation or any change in any such law, rule or regulation
or in the interpretation or administration thereof by any governmental, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender or applicable Lending Installation with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:
 
3.1.1 subjects any Lender or any applicable Lending Installation to any Taxes,
or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender in respect of its Eurodollar Loans, Facility LCs
or participations therein, or
 
3.1.2 imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or
 
3.1.3 imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment or Eurodollar Loans or Swing Line Loans or of issuing
or participating in Facility LCs or Swing Line Loans, or reduces any amount
receivable by any Lender or any applicable Lending Installation in connection
with its Commitment or Eurodollar Loans or Swing Line Loans or Facility LCs
(including participations therein), or requires any Lender or any applicable
Lending Installation to make any payment calculated by reference to the amount
of Commitment or Eurodollar Loans or Swing Line Loans or Facility LCs (including
participations therein) held or interest or LC Fees received by it, by an amount
deemed material by such Lender.
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans,
Swing Line Loans or Commitment or of issuing or participating in Facility LCs or
Swing Line Loans, as applicable, or to reduce the return received by such Lender
or applicable Lending Installation in connection with such
 


 
31

--------------------------------------------------------------------------------

 


Eurodollar Loans, Swing Line Loans, Commitment or Facility LCs or Swing Line
Loans (including participations therein), then, within fifteen (15) days of
demand, accompanied by the written statement required by Section 3.6, by such
Lender, the Borrower shall pay such Lender such additional amount or amounts as
will compensate such Lender for such increased cost or reduction in amount
received; provided that no such amount shall be payable with respect to any
period commencing more than ninety (90) days prior to the date such Lender first
notifies the Borrower of its intention to demand compensation therefor under
this Section 3.1.
 
3.2. Changes in Capital Adequacy Regulations.  If a Lender determines the amount
of capital required or expected to be maintained by such Lender, any Lending
Installation of such Lender or any corporation controlling such Lender is
increased as a result of a “Change” (as defined below), then, within fifteen
(15) days of demand, accompanied by the written statement required by Section
3.6, by such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender determines is attributable to this
Agreement, its Loans or its Commitment to make Loans and issue or participate in
Facility LCs or Swing Line Loans, as applicable, hereunder (after taking into
account such Lender’s policies as to capital adequacy); provided that no such
amount shall be payable with respect to any period commencing more than thirty
(30) days before the date such Lender first notifies the Borrower of its
intention to demand compensation under this Section 3.2.  “Change” means (i) any
change after the date of this Agreement in the Risk-Based Capital Guidelines or
(ii) after the date of this Agreement, the adoption of any applicable law, rule
or regulation regarding capital adequacy, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency given or made after the date of this
Agreement.  “Risk-Based Capital Guidelines” means (i) the risk-based capital
guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
 
3.3. Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders determine that (i) deposits
of a type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, then
the Agent shall suspend the availability of Eurodollar Advances and require any
affected Eurodollar Advances to be repaid or converted to Floating Rate Advances
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law, subject to the
payment of any funding indemnification amounts required by Section 3.4.
 
3.4. Funding Indemnification.  If any payment of a Eurodollar Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration,
 


 
32

--------------------------------------------------------------------------------

 


prepayment or otherwise, or a Eurodollar Advance is not made on the date
specified by the Borrower in a Borrowing Notice or a Conversion/Continuation
Notice for any reason other than default by the Lenders, or a Eurodollar Advance
is not prepaid on the date specified by the Borrower pursuant to Section 2.7 for
any reason, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance.
 
3.5. Taxes.  (i) All payments by the Borrower to or for the account of any
Lender or the Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes.  If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof or, if a receipt
cannot be obtained with reasonable efforts, such other evidence of payment as is
reasonably acceptable to the Agent, in each case within thirty (30) days after
such payment is made.
 
(ii)  
In addition, the Borrower shall pay any present or future stamp or documentary
taxes and any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under any Note or Facility LC
Application or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note or Facility LC Application (“Other Taxes”).

 
(iii)  
The Borrower shall indemnify the Agent and each Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed on amounts payable under this Section 3.5) paid by the Agent or such
Lender as a result of its Commitment, any Loans made by it hereunder, any
Facility LC issued or participated in by it hereunder, or otherwise in
connection with its participation in this Agreement and any liability (including
penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within thirty
(30) days of the date the Agent or such Lender makes demand therefor pursuant to
Section 3.6.

 
(iv)  
Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date on which it becomes a party to
this Agreement (but in any event before a payment is due to it hereunder), (i)
deliver to each of the Borrower and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, or (ii) in the case of a Non-U.S. Lender that is fiscally transparent,
deliver to the Agent a United States Internal Revenue Form W-8IMY together with
the

 


 
33

--------------------------------------------------------------------------------

 


applicable accompanying forms, W-8 or W-9, as the case may be, and certify that
it is entitled to an exemption from United States withholding tax.  Each
Non-U.S. Lender further undertakes to deliver to each of the Borrower and the
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Agent.  All forms or amendments described in
the preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Borrower and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.
 
(v)  
For any period during which a Non-U.S. Lender has failed to provide the Borrower
with an appropriate form pursuant to clause (iv) above (unless such failure is
due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to gross up or
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from withholding tax become subject to Taxes because of its failure to deliver a
form required under clause (iv) above, the Borrower shall take such steps as
such Non-U.S. Lender shall reasonably request to assist such Non-U.S. Lender to
recover such Taxes.

 
(vi)  
Any Lender that is entitled to an exemption from or reduction of withholding tax
with respect to payments under this Agreement or any Note pursuant to the law of
any relevant jurisdiction or any treaty shall deliver to the Borrower (with a
copy to the Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.

 
(vii)  
If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Agent or the Borrower did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent and the Borrower fully for all amounts paid, directly or indirectly,
by the Agent or the Borrower, as the case may be, as tax, withholding therefor,
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction

 


 
34

--------------------------------------------------------------------------------

 


on amounts payable to the Agent or the Borrower, as the case may be, under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Agent or the Borrower, as
the case may be, which attorneys may be employees of the Agent or the Borrower,
as the case may be).  The obligations of the Lenders under this Section 3.5(vii)
shall survive the payment of the Obligations and termination of this Agreement.
 
(viii)  
In the event that the Borrower makes a payment for the account of any Lender and
such Lender, in its reasonable judgment, determines that it has finally and
irrevocably received or been granted a credit against or release or remission
for, or repayment of, any tax paid or payable by it in respect of or calculated
with reference to the deduction or withholding giving rise to such payment, such
Lender shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the Borrower such amount as such Lender shall, in its
reasonable judgment, have determined to be attributable to such deduction or
withholding and which will leave such Lender (after such payment) in no worse
position than it would have been in if the Borrower had not been required to
make such deduction or withholding.  Nothing herein contained shall interfere
with the right of a Lender to arrange its tax affairs in whatever manner it
thinks fit or oblige any Lender to claim any tax credit or to disclose any
information in relation to its tax affairs or any computations in respect
thereof or require any Lender to do anything that would prejudice its ability to
benefit from any other credits, relief, remissions or repayments to which it may
be entitled.

 
3.6. Lender Statements; Survival of Indemnity.  Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5.  Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender shall be payable within fifteen (15) days after
demand and receipt by the Borrower of such written statement.  The obligations
of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement.
 
3.7. Alternative Lending Installation.  To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the reasonable
judgment of such Lender, disadvantageous to such Lender.  A Lender’s designation
of an alternative Lending Installation shall not affect the Borrower’s rights
under Section 2.19 to replace a Lender.
 


 
35

--------------------------------------------------------------------------------

 




ARTICLE IV

 
CONDITIONS PRECEDENT
 
4.1. Initial Credit Extension.  The effectiveness of this Agreement and the
obligation of the Lenders to make the initial Credit Extension hereunder shall
be subject to the satisfaction of the following conditions precedent and, if
applicable, the delivery by the Borrower to the Agent sufficient copies for the
Lenders of:
 
4.1.1 Copies of the articles or certificate of incorporation of the Borrower,
together with all amendments, and a certificate of good standing, each certified
by the appropriate governmental officer in its jurisdiction of incorporation.
 
4.1.2 Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of the Loan Documents to
which the Borrower is a party.
 
4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall (i) identify by name and title and bear
the signatures of the Authorized Officers and any other officers of the Borrower
authorized to sign the Loan Documents to which the Borrower is a party, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower and (ii) certify as to the tax
identification number and business address of the Borrower, as well as any other
information reasonably requested in writing by the Agent or any Lender prior to
the Closing Date as necessary for the Agent or any Lender to verify the identity
of the Borrower as required by Section 326 of the USA PATRIOT ACT.
 
4.1.4 A certificate, signed by the chief financial officer or treasurer of the
Borrower, stating that on the Closing Date no Default or Unmatured Default has
occurred and is continuing.
 
4.1.5 A written opinion of the Borrower’s counsels, in form and substance
satisfactory to the Agent and addressed to the Lenders, in substantially the
form of Exhibit A.
 
4.1.6 Any Notes requested by a Lender pursuant to Section 2.13 payable to the
order of each such requesting Lender.
 
4.1.7 Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Agent and signed by an Authorized Officer, together with
such other related money transfer authorizations as the Agent may have
reasonably requested.
 
4.1.8 The Agent shall have determined that there is an absence of any material
adverse change or disruption in primary or secondary loan syndication markets,
financial markets or in capital markets generally that would likely impair
syndication of the Loans hereunder.
 


 
36

--------------------------------------------------------------------------------

 


4.1.9 Each lender party to the Previous Credit Agreement which will not be a
Lender under this Agreement on the Closing Date shall have assigned its
“Commitment” under the Previous Credit Agreement to a Lender.
 
4.1.10 Such other documents as any Lender or its counsel may have reasonably
requested.
 
The Agent shall promptly notify the Borrower and the Lenders of the Closing
Date, and such notice shall be conclusive and binding on all parties hereto.


4.2. Each Credit Extension.  The Lenders shall not (except as set forth in
Section 2.23.4 with respect to Revolving Loans for the purpose of repaying Swing
Line Loans) be required to make any Credit Extension (including the initial
Credit Extension hereunder) unless on the applicable Credit Extension Date:
 
4.2.1 There exists no Default or Unmatured Default.
 
4.2.2 The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.5 and 5.7) are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.
 
4.2.3 All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.
 
Each Borrowing Notice, Swing Line Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2.1 and 4.2.2 have been satisfied.  Any Lender may require a duly
completed compliance certificate in substantially the form of Exhibit B as a
condition to making a Credit Extension.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
5.1. Existence and Standing.  Each of the Borrower and its Material Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except where the failure to be
in good standing could not reasonably be expected to have a Material Adverse
Effect.
 
5.2. Authorization and Validity.  The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents (as in effect on the date
that this representation
 


 
37

--------------------------------------------------------------------------------

 


is made or deemed made) and to perform its obligations thereunder.  The
execution and delivery by the Borrower of the Loan Documents (as in effect on
the date that this representation is made or deemed made) and the performance of
its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
 
5.3. No Conflict; Government Consent.  Neither the execution and delivery by the
Borrower of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate (i) any
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Borrower or any of its Material Subsidiaries or (ii) the
Borrower’s or any Material Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower or any of its Material
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Material Subsidiary pursuant to the terms of any such indenture,
instrument or agreement, except for any such violations, conflicts or defaults
which, individually and in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by
the Borrower or any of its Material Subsidiaries, is required to be obtained by
the Borrower or any of its Material Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations
thereunder or the legality, validity, binding effect or enforceability of any of
the Loan Documents.
 
5.4. Financial Statements.  The December 31, 2005 consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such date and the consolidated results of their operations
for the period then ended.
 
5.5. Material Adverse Change.  Since December 31, 2005, except as disclosed in
the SEC Reports and on Schedule 4 hereto, there has been no change in the
business, Property, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries, on a consolidated basis, which could
reasonably be expected to have a Material Adverse Effect.
 
5.6. Taxes.  The Borrower and its Material Subsidiaries have filed all United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Borrower or any of its Material Subsidiaries,
except in respect of such taxes, if any, (i) which are not in the aggregate
material or (ii) as are being contested in good faith and as to which adequate
reserves
 


 
38

--------------------------------------------------------------------------------

 


have been set aside in accordance with GAAP and as to which no Lien exists
(except as permitted by Section 6.12.1).  The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.
 
5.7. Litigation.  Except as disclosed in the SEC Reports and on Schedule 5
hereto, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions.
 
5.8. Subsidiaries.  Schedule 1 contains an accurate list of all Material
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Material Subsidiaries have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.
 
5.9. Regulation U.  Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as so defined) constitutes less than 25%
of the value of those assets of the Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.
 
5.10. Compliance With Laws.  The Borrower and its Material Subsidiaries have
complied in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
except for any failure to comply with any of the foregoing which could not
reasonably be expected to have a material adverse effect on the ability of the
Borrower to perform its obligations under this Agreement and except where the
necessity of compliance therewith is being contested in good faith by
appropriate proceedings.
 
5.11. Investment Company Act.  Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
5.12. Non-Energy-Related Assets.  The material assets owned by OG&E on the
Closing Date which are not Energy-Related Assets are identified on Schedule 3.
 


ARTICLE VI

 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 


 
39

--------------------------------------------------------------------------------

 


6.1. Financial Reporting.  The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:
 
6.1.1 Within ninety (90) days after the close of each of its fiscal years,
financial statements prepared in accordance GAAP on a consolidated basis for
itself and its Subsidiaries, including balance sheets as of the end of such
period, statements of income and statements of cash flows, accompanied by an
audit report, consistent with the requirements of the Securities and Exchange
Commission, of a nationally recognized firm of independent public accountants or
other independent public accountants reasonably acceptable to the Required
Lenders.
 
6.1.2 Within forty-five (45) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated statements of income and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its chief financial officer or treasurer.
 
6.1.3 Together with the financial statements required under Sections 6.1(i) and
(ii), a compliance certificate in substantially the form of Exhibit B signed by
an Authorized Officer showing the calculations necessary to determine compliance
with Sections 6.10(v) and 6.14 and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof.
 
6.1.4 If requested, within 270 days after the close of each fiscal year of the
Borrower, a copy of the actuarial report showing the Unfunded Liabilities of
each Single Employer Plan as of the valuation date occurring in such fiscal
year, certified by an actuary enrolled under ERISA.
 
6.1.5 As soon as possible and in any event within ten (10) days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan
that could reasonably be expected to have a Material Adverse Effect, a
statement, signed by the chief financial officer or treasurer of the Borrower,
describing said Reportable Event and the action which the Borrower proposes to
take with respect thereto.
 
6.1.6 From time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request.
 
6.1.7 Promptly upon the filing thereof, copies of all registration statements
(other than any registration statement on Form S-8 and any registration
statement in connection with a dividend reinvestment plan, shareholder purchase
plan or employee benefit plan) and reports on form 10-K, 10-Q or 8-K (or their
equivalents) which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission.
 
Information required to be delivered pursuant to these Sections 6.1.1, 6.1.2,
and 6.1.7 shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Lenders that such information has been posted on
the Securities and Exchange Commission


 
40

--------------------------------------------------------------------------------

 


website on the Internet at sec.gov/edaux/searches.htm, on the Borrower’s
IntraLinks site at intralinks.com or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 6.1.3 and
such notice or certificate shall also be deemed to have been delivered upon
being posted to the Borrower’s IntraLinks site or such other website and (ii)
the Borrower shall deliver paper copies of the information referred to in
Sections 6.1.1, 6.1.2 and 6.1.7 to any Lender which requests such delivery.


6.2. Use of Proceeds.  The Borrower will use the proceeds of the Credit
Extensions to refinance existing indebtedness and for general corporate
purposes, including without limitation commercial paper liquidity support.  The
Borrower shall use the proceeds of the Advances in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulations U and X, the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the regulations promulgated thereunder.
 
6.3. Notice of Default.  The Borrower will deliver to the Agent within five (5)
days after any officer of the Borrower with responsibility relating thereto
obtains knowledge of any Default or Unmatured Default, if such Default or
Unmatured Default is then continuing, a certificate of an Authorized Officer of
the Borrower setting forth the details thereof and the action which the Borrower
is taking or proposes to take with respect thereto.
 
6.4. Maintenance of Existence.  The Borrower will preserve, renew and keep in
full force and effect, and will cause each Material Subsidiary to preserve,
renew and keep in full force and effect their respective corporate or other
legal existence and their respective rights, privileges and franchises material
to the normal conduct of their respective businesses; provided that nothing in
this Section 6.4 shall prohibit (i) any transaction permitted pursuant to
Section 6.10 or (ii) the termination of any right, privilege or franchise of the
Borrower or any Material Subsidiary or of the corporate or other legal existence
of any Material Subsidiary or the change in form of organization of the Borrower
or any Material Subsidiary if the Borrower in good faith determines that such
termination or change is in the best interest of the Borrower, is not materially
disadvantageous to the Lenders and, in the case of a change in the form of
organization of the Borrower, the Agent has consented thereto.
 
6.5. Taxes.  The Borrower will, and will cause each Material Subsidiary to, pay
when due all taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except those (i) which are not in the aggregate
material or (ii) which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP.
 
6.6. Insurance.  The Borrower will, and will cause each Material Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such risks as is consistent with sound
business practice, and the Borrower will furnish to any Lender upon request full
information as to the insurance carried.
 


 
41

--------------------------------------------------------------------------------

 


6.7. Compliance with Laws.  The Borrower will, and will cause each Material
Subsidiary to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject including, without limitation, all Environmental Laws, except
where failure to so comply could not reasonably be expected to result in a
material adverse effect on the ability of the Borrower to perform its
obligations under this Agreement or necessity of compliance therewith is being
contested in good faith by appropriate proceedings.
 
6.8. Maintenance of Properties.  Subject to Section 6.10, the Borrower will, and
will cause each Material Subsidiary to keep its Property useful and necessary in
the operation of its business in good repair, working order and condition,
ordinary wear and tear excepted.
 
6.9. Inspection; Keeping of Books and Records.  The Borrower will, and will
cause each Material Subsidiary to, permit the Agent and the Lenders, by their
respective representatives and agents, to inspect any of the Property (subject
to such physical security requirements as the Borrower or the applicable
Subsidiary may reasonably require), to examine and make copies of the books of
accounts and other financial records of the Borrower and each Material
Subsidiary (except to the extent that such access is restricted by law or by a
bona fide non-disclosure agreement not entered into for the purpose of evading
the requirements of this Section), and to discuss the affairs, finances and
accounts of the Borrower and each Material Subsidiary with, and to be advised as
to the same by, their respective officers upon reasonable notice and at such
reasonable times and intervals as the Agent or any Lender may designate.  The
Borrower shall keep and maintain, and cause each of its Material Subsidiaries to
keep and maintain, in all material respects, proper books of record and account
in which entries in conformity with GAAP shall be made of all dealings and
transactions in relation to their respective businesses and activities.
 
6.10. Fundamental Changes.  The Borrower will not, nor will it permit any
Material Subsidiary to, merge or consolidate with or into any other Person or
sell, lease, transfer or otherwise dispose (collectively, “Disposition”) all or
substantially all of its assets, except that (i) a Material Subsidiary may merge
into the Borrower or another Material Subsidiary or any other Person if after
giving effect thereto such Person becomes a Material Subsidiary, (ii) the
Borrower may merge with another Person if (A) the Borrower is the corporation
surviving such merger and (B) after giving effect thereto, no Default shall have
occurred and be continuing, (iii) Dispositions may be made to the Borrower or a
Material Subsidiary, (iv) Dispositions may be made by a Material Subsidiary to
another Person who becomes a Material Subsidiary and (v) Dispositions may be
made of all or a portion of the assets or capital stock of (or other ownership
interest in) Enogex or any of its Subsidiaries, or Enogex or any of its
Subsidiaries may merge or consolidate with any Person, so long as during the
period from the Closing Date to the date of such transaction the aggregate
amount of Energy-Related Assets transferred by OG&E, either directly or
indirectly, to Enogex or any of its Subsidiaries and subsequently sold,
transferred or otherwise disposed of to an unaffiliated third party shall not
exceed 25% of the total assets of the Borrower and its Subsidiaries on a
consolidated basis as determined in accordance with GAAP, as shown on the
consolidated balance sheet of the Borrower and its Subsidiaries most recently
delivered to the Lenders pursuant to Section 6.1.1 or 6.1.2, as applicable,
prior to the date of determination.
 


 
42

--------------------------------------------------------------------------------

 


6.11. Intentionally Omitted.
 
6.12. Liens.  The Borrower will not, nor will it permit any Material Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Material Subsidiaries, except:
 
6.12.1 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.
 
6.12.2 Liens imposed by law, such as landlords’, carriers’, warehousemen’s and
mechanics’ liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than sixty (60) days past
due or which are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books.
 
6.12.3 Liens including Liens imposed by Environmental Laws arising in the
ordinary course of its business which (i) do not secure Indebtedness, (ii) do
not secure any obligation in an amount exceeding $40,000,000 at any time at
which Investment Grade Status does not exist as to the Borrower and (iii) do not
in the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business.
 
6.12.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
 
6.12.5 Liens existing on the date hereof and described in Schedule 2.
 
6.12.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
 
6.12.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.
 
6.12.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of the Borrower or such Subsidiary conducted at
the property subject thereto.
 
6.12.9 Liens existing on property or assets at the time of acquisition thereof
by the Borrower or a Subsidiary; provided that (i) such Liens existed at the
time of such acquisition and were not created in anticipation thereof, and (ii)
any such Lien does not encumber any other property or assets (other than
additions thereto and property in replacement or substitution thereof).
 


 
43

--------------------------------------------------------------------------------

 


6.12.10 Liens existing on property or assets of a Person which is merged or
consolidated with or into the Borrower or any Subsidiary, or otherwise becomes a
Subsidiary; provided that (i) such Liens existed at the time such Person became
a Subsidiary and were not created in anticipation thereof, and (ii) any such
Lien does not encumber any other property or assets (other than additions
thereto and property in replacement or substitution thereof).
 
6.12.11 Liens arising by reason of any judgment, decree or order of any court or
other governmental authority, if appropriate legal proceedings are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired, in an
aggregate amount not to exceed $65,000,000 at any time outstanding.
 
6.12.12 Leases and subleases of real property owned or leased by the Borrower or
any Subsidiary not interfering with the ordinary conduct of the business of the
Borrower and the Subsidiaries.
 
6.12.13 Liens securing Indebtedness (including Capitalized Lease Obligations) of
the Borrower and its Subsidiaries incurred to finance the acquisition, repair,
construction, development or improvement of fixed or capital assets; provided
that (i) such Liens shall be created substantially simultaneously with or within
18 months of the acquisition or completion of repair, construction, development
or improvement of such fixed or capital assets and (ii) such Liens do not
encumber any property other than the property financed by such Indebtedness
(other than additions thereto and property in replacement or substitution
thereof).
 
6.12.14 Liens in favor of the United States of America or any state thereof, or
any department, agency or instrumentality or political subdivision of the United
States of America or any state thereof, or for the benefit of holders of
securities issued by any such entity, to secure any Indebtedness incurred for
the purpose of financing all or any part of the purchase price of the cost of
the repair, construction, development or improvement of any fixed or capital
assets; provided that such Liens do not encumber any property other than the
property financed by such Indebtedness (other than additions thereto and
property in replacement or substitution thereof).
 
6.12.15 Liens securing Indebtedness of the Borrower to a Subsidiary or of a
Subsidiary to the Borrower or another Subsidiary.
 
6.12.16 Liens arising in connection with a Receivables Purchase Facility.
 
6.12.17 Liens created or assumed by a Subsidiary on any contract for the sale of
any product or service or any proceeds therefrom (including accounts and other
receivables) or related to the operation or use of any acquired property and
created not later than 18 months after the later of the date such acquisition or
the commencement of full operation of such property.
 


 
44

--------------------------------------------------------------------------------

 


6.12.18 Liens created by a Subsidiary on advance payment obligations by such
Subsidiary to secure indebtedness incurred to finance advances for oil, gas
hydrocarbon and other mineral exploration and development.
 
6.12.19 Cash collateral and other Liens securing obligations of any Subsidiary
incurred in the ordinary course of its energy marketing business.
 
6.12.20 Liens securing obligations, neither assumed by the Borrower or any
Subsidiary nor on account of which the Borrower or any Subsidiary customarily
pays interest, upon real estate or under which any Subsidiary has a
right-of-way, easement, franchise or other servitude or of which any Subsidiary
is the lessee of the whole thereof or any interest therein for the purpose of
locating pipe lines, substations, measuring stations, tanks, pumping or delivery
equipment or similar equipment.
 
6.12.21 Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights as to deposit
accounts or other funds maintained with a depository institution.
 
6.12.22 Renewals, extensions and replacements of the Liens permitted under
Sections 6.12.5, 6.12.9, 6.12.10, 6.12.13, 6.12.14, 6.12.17 and 6.12.18 above;
provided that no such Lien shall as a result thereof cover any additional assets
(other than additions thereto and property in replacement or substitution
thereof).
 
6.12.23 Liens granted to the Agent for the benefit of the Lenders in the
Facility LC Collateral Account, as set forth in Section 2.20.13.
 
6.12.24 Liens not described in Sections 6.12.1 through 6.12.23, inclusive,
securing Indebtedness of the Borrower (other than Indebtedness of the Borrower
owed to any Subsidiary) and/or securing Indebtedness of the Borrower’s
Subsidiaries (other than Indebtedness of any Subsidiary owed to the Borrower or
any other Subsidiary),  in an aggregate outstanding amount not to exceed ten
percent (10%) of the consolidated assets of the Borrower and its Subsidiaries at
the time of such incurrence.
 
6.13. Affiliates.  The Borrower will not, and will not permit any Material
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than the Borrower and its Subsidiaries) except
upon fair and reasonable terms no less favorable to the Borrower or such
Material Subsidiary than the Borrower or such Material Subsidiary would obtain
in a comparable arms-length transaction.
 
6.14. Leverage Ratio.  The Borrower will not permit the ratio, determined as of
the end of each of its fiscal quarters, of (i) Consolidated Indebtedness to (ii)
Consolidated Capitalization to be greater than 0.65 to 1.0.
 


 
45

--------------------------------------------------------------------------------

 


                                ARTICLE VII                                
 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1   Any representation or warranty made or deemed made by or on behalf of the
Borrower under or in connection with this Agreement, any Credit Extension, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made.
 
7.2   Nonpayment of principal of any Loan when due, or nonpayment of any
Reimbursement Obligation within five (5) Business Days after the same becomes
due, or nonpayment of interest upon any Loan or of any fee or other obligations
under any of the Loan Documents within five (5) Business Days after the same
becomes due.
 
7.3   The breach by the Borrower of any of the terms or provisions of Section
6.2, 6.10, 6.12, 6.13 or 6.14.
 
7.4   The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within thirty (30) days after
written notice is given to the Borrower by the Agent or any Lender.
 
7.5   Failure of the Borrower or any of its Material Subsidiaries to pay when
due (after any applicable grace period) any Material Indebtedness; or any
Material Indebtedness of the Borrower or any of its Material Subsidiaries shall
be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or the Borrower or any of its Material Subsidiaries shall not pay, or
admit in writing its inability to pay, its debts generally as they become due.
 
7.6   The Borrower or any of its Material Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, (v) take any corporate or partnership
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6 or (vi) fail to contest in good faith in a timely manner any
appointment or proceeding described in Section 7.7.
 
7.7   Without the application, approval or consent of the Borrower or any of its
Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or
 


 
46

--------------------------------------------------------------------------------

 


any of its Material Subsidiaries and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
 
7.8    A judgment or other court order for the payment of money in excess of
$65,000,000 shall be rendered against the Borrower or any Material Subsidiary
and such judgment or order shall continue without being vacated, discharged,
satisfied or stayed or bonded pending appeal for a period of forty-five (45)
days.
 
7.9    The Unfunded Liabilities of all Single Employer Plans could in the
aggregate reasonably be expected to result in a Material Adverse Effect or any
Reportable Event shall occur in connection with any Plan that could reasonably
be expected to have a Material Adverse Effect.
 
7.10  Any Change in Control shall occur.
 
7.11  The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $65,000,000 or requires payments exceeding $10,000,000 per annum.
 
7.12  The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $65,000,000.
 
7.13  Any Loan Document shall fail to remain in full force or effect or any
action shall be taken by the Borrower to assert the invalidity or
unenforceability of any Loan Document.
 
ARTICLE VIII

 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1.  Acceleration.  (i) If any Default described in Section 7.6 or 7.7 occurs
with respect to the Borrower, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuer to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent, the LC
Issuer or any Lender, and the Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount in immediately available funds, which funds shall be held in
the Facility LC Collateral Account, equal to the difference of (x) the amount of
LC Obligations at such time less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of
 


 
47

--------------------------------------------------------------------------------

 


all rights and claims of third parties (other than the Agent and the Lenders)
and has not been applied against the Obligations (the “Collateral Shortfall
Amount”).  If any other Default occurs, the Required Lenders may (a) terminate
or suspend the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuer to issue Facility LCs, or declare the
Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which the Borrower hereby expressly waives and (b)
upon notice to the Borrower and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay (a “Funding Demand”), and the Borrower will forthwith upon such demand
and without any further notice or act pay to the Agent the Collateral Shortfall
Amount which funds shall be deposited in the Facility LC Collateral Account.
 
(ii)     If at any time while any Default is continuing with respect to which
the Required Lenders have made a Funding Demand, the Agent determines that the
Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.


(iii)    The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations.


(iv)   Except as expressly provided below, at any time while any Default is
continuing, neither the Borrower nor any Person claiming on behalf of or through
the Borrower shall, unless the Required Lenders shall otherwise consent, have
any right to withdraw any of the funds held in the Facility LC Collateral
Account.  Upon request of the Borrower, the Agent shall permit the Borrower to
withdraw from the Facility LC Collateral Account, so long as no Default then
exists, the balance of the Facility LC Collateral Account.  If a Default then
exists, the Agent shall, upon the request of the Borrower apply the Excess
Balance (as defined below) to the payment of the Obligations; provided further
that if there are no Obligations (other than LC Obligations) due and payable,
the Agent shall, upon request of the Borrower, release to the Borrower the
Excess Balance.  As used herein, “Excess Balance” means the amount by which the
balance of the Facility LC Collateral Account exceeds the amount of L/C
Obligations.  In addition, after all of the Obligations have been paid in full
and the Aggregate Commitment has been terminated, any funds remaining in the
Facility LC Collateral Account shall be returned by the Agent to the Borrower or
paid to whomever may be legally entitled thereto at such time.


(v)    If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligation and power of
the LC Issuer to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
due shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.


8.2.  Amendments.  Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrower may enter
 


 
48

--------------------------------------------------------------------------------

 


into agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default hereunder; provided,
however, that no such supplemental agreement shall, without the consent of all
of the Lenders affected thereby:
 
8.2.1 Except as specifically provided in this Agreement, extend the final
maturity of any Loan, extend the expiry date of any Facility LC to a date after
the Revolving Credit Termination Date, or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof, or any Reimbursement Obligations related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto (other than a waiver of the application of the
default rate of interest pursuant to Section 2.11 hereof).
 
8.2.2 Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definition of “Pro Rata
Share”.
 
8.2.3 Except as specifically provided in this Agreement, (i) extend the
Revolving Credit Termination Date, or (ii) reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.2, or (iii)
increase the amount of the Commitment of any Lender hereunder or the commitment
to issue Facility LCs, or (iv) permit the Borrower to assign its rights or
obligations under this Agreement.
 
8.2.4 Amend this Section 8.2.
 
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, no amendment of any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender
and no amendment of any provision relating to the LC Issuer shall be effective
without the written consent of the LC Issuer.  The Agent may waive payment of
the fee required under Section 12.3.2 without obtaining the consent of any other
party to this Agreement.
 
8.3. Preservation of Rights.  No delay or omission of the Lenders or the Agent
to exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Credit Extension notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Credit
Extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent and the
Lenders until the Obligations have been paid in full.
 


 
49

--------------------------------------------------------------------------------

 


          ARTICLE IX                                
 
GENERAL PROVISIONS
 
9.1. Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.
 
9.2. Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.
 
9.3. Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.4. Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof other than those contained in the
fee letters described in Section 10.13 which shall survive and remain in full
force and effect during the term of this Agreement.
 
9.5. Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such).  The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder.  This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that each Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
 
9.6. Expenses; Indemnification.  (i)  The Borrower shall reimburse the Agent and
each Arranger for any costs, internal charges and out-of-pocket expenses
(including attorneys’ and paralegals’ fees and time charges of attorneys for the
Agent, which attorneys may be employees of the Agent and expenses of and fees
for other advisors and professionals engaged by the Agent or any Arranger) paid
or incurred by the Agent or any Arranger in connection with the investigation,
preparation, negotiation, documentation, execution, delivery, syndication,
distribution (including, without limitation, via the internet), review,
amendment, modification and administration of the Loan Documents.  The Borrower
also agrees to reimburse the Agent, the Syndication Agent, the Co-Documentation
Agents, the Arrangers and the Lenders for any costs, internal charges and
out-of-pocket expenses (including attorneys’ and paralegals’ fees and time
charges and expenses of attorneys and paralegals for the Agent, the Syndication
Agent, the Co-Documentation Agents, the Arrangers and the Lenders, which
attorneys and paralegals may be employees of the Agent, the Syndication Agent,
the Co-Documentation Agents, the Arrangers
 


 
50

--------------------------------------------------------------------------------

 


or the Lenders) paid or incurred by the Agent, the Syndication Agent, the
Co-Documentation Agents, the Arrangers or any Lender in connection with the
collection and enforcement of the Loan Documents.
 
     (ii)  
The Borrower hereby further agrees to indemnify the Agent, the Syndication
Agent, the Co-Documentation Agents, the Arrangers, each Lender, their respective
affiliates, and each of their directors, officers and employees against all
losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all expenses of litigation or preparation
therefor whether or not the Agent, the Syndication Agent, the Co-Documentation
Agents, either Arranger, any Lender or any affiliate is a party thereto, and all
reasonable attorneys’ and paralegals’ fees, reasonable time charges and
reasonable expenses of attorneys and paralegals of the party seeking
indemnification, which attorneys and paralegals may or may not be employees of
such party seeking indemnification) which any of them may pay or incur arising
out of or relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent that they have resulted from the gross negligence or willful misconduct
of the party seeking indemnification.  The obligations of the Borrower under
this Section 9.6 shall survive the termination of this Agreement.

 
9.7. Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.
 
9.8. Accounting.  Except as provided to the contrary herein, all accounting
terms used in the calculation of any financial covenant or test shall be
interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.  If any changes in generally accepted accounting
principles are hereafter required or permitted and are adopted by the Borrower
or any of its Subsidiaries with the agreement of its independent certified
public accountants and such changes result in a change in the method of
calculation of any of the financial covenants, tests, restrictions or standards
herein or in the related definitions or terms used therein (“Accounting
Changes”), the parties hereto agree, at the Borrower’s request, to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Borrower’s and its Subsidiaries’ financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Agent and the Required Lenders, no Accounting
Change shall be given effect in such calculations.  In the event such amendment
is entered into, all references in this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment.  Notwithstanding the foregoing, all financial statements to be
delivered by the Borrower pursuant to Section 6.1 shall be prepared in
accordance with generally accepted accounting principles in effect at such time.
 


 
51

--------------------------------------------------------------------------------

 


9.9. Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
9.10. Nonliability of Lenders.  The relationship between the Borrower on the one
hand and the Lenders and the Agent on the other hand shall be solely that of
borrower and lender.  Neither the Agent nor any Arranger or Lender shall have
any fiduciary responsibilities to the Borrower.  Neither the Agent nor any
Arranger or Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that neither the Agent nor any
Arranger or Lender shall have liability to the Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless such losses resulted from the
gross negligence or willful misconduct of the party from which recovery is
sought.  Neither the Agent nor any Arranger or Lender shall have any liability
with respect to, and the Borrower hereby waives, releases and agrees not to sue
for, any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.
 
9.11. Confidentiality.  Each of the Agent and the Lenders agrees that any
information delivered or made available by the Borrower pursuant to this
Agreement shall be kept confidential, shall be used solely in connection with
evaluating, approving, structuring, administering or enforcing the credit
facility contemplated hereby and shall not be provided to any other Person;
provided that nothing herein shall prevent any Lender from disclosing such
information (a) to any other Lender or the Agent, (b) to any other Person if
reasonably incidental to the evaluation, administration or enforcement of the
credit facility contemplated hereby, which Person has been informed of the
confidential nature of such information, (c) upon the order of any court or
administrative agency, (d) upon the request or demand of any regulatory agency
or authority, (e) which had been publicly disclosed other than as a result of a
disclosure by the Agent or any Lender prohibited by this Agreement, (f) in
connection with any litigation (to the extent relating to or involving the Loan
Documents or the credit facility evidenced thereby) to which the Agent, any
Lender or its Affiliates may be a party, (g) to the extent necessary in
connection with the exercise of any remedy hereunder, (h) to such Lender’s or
the Agent’s legal counsel, independent auditors and other professional advisors,
which Persons have been informed of the confidential nature of such information,
(i) to such Lender’s direct or indirect contractual counterparties in swap
agreements relating to this Agreement, or the Commitments or Loans hereunder, or
to legal counsel, accountants and other professional advisors to such
counterparties, in each case which have been informed as to the confidential
nature of such information, (j) to rating agencies if requested or required by
such agencies in connection with a rating relating to the Credit Extensions
hereunder and (k) subject to provisions substantially similar to those contained
in this Section 9.11, to any actual or proposed Participant or assignee.
 
9.12. Lenders Not Utilizing Plan Assets.  Each Lender represents and warrants
that none of the consideration used by such  Lender to make its Loans
constitutes for any purpose of
 


 
52

--------------------------------------------------------------------------------

 


ERISA or Section 4975 of the Code assets of any “plan” as defined in Section
3(3) of ERISA or Section 4975 of the Code and the rights and interests of
such  Lender in and under the Loan Documents shall not constitute such “plan
assets” under ERISA.
 
9.13. Nonreliance.  Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.
 
9.14. Disclosure.  The Borrower and each Lender, including the LC Issuer, hereby
acknowledge and agree that Wachovia and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
 
9.15. USA Patriot Act Notification.  The following notification is provided to
the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
 
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Accordingly, when the
Borrower opens an account, the Agent and the Lenders will ask for the Borrower’s
name, tax identification number, business address, and other information that
will allow the Agent and the Lenders to identify the Borrower.  The Agent and
the Lenders may also ask to see the Borrower’s legal organizational documents or
other identifying documents.
 


ARTICLE X
 
THE AGENT
 
10.1. Appointment; Nature of Relationship.  Wachovia Bank, National Association
is hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents.  The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article X.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents.  Each
 


 
53

--------------------------------------------------------------------------------

 


of the Lenders hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.
 
10.2. Powers.  The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.
 
10.3. General Immunity.  Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.
 
10.4. No Responsibility for Loans, Recitals, etc.  Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries.  The Agent shall have no duty to disclose
to the Lenders information that is not required to be furnished by the Borrower
to the Agent at such time, but is voluntarily furnished by the Borrower to the
Agent (either in its capacity as Agent or in its individual capacity).
 
10.5. Action on Instructions of Lenders.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders, and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders.  The Lenders hereby acknowledge
that the Agent shall be under no duty to take any discretionary action permitted
to be taken by it pursuant to the provisions of this Agreement or any other Loan
Document unless it shall be requested in writing to do so by the Required
Lenders.  The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.
 


 
54

--------------------------------------------------------------------------------

 


10.6. Employment of Agents and Counsel.  The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.  The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.
 
10.7. Reliance on Documents; Counsel.  The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
 
10.8. Agent’s Reimbursement and Indemnification.  The Lenders agree to reimburse
and indemnify the Agent, the Syndication Agent and the Co-Documentation Agents
ratably in proportion to the Lenders’ Pro Rata Shares of the Aggregate
Commitment (or, if the Aggregate Commitment has been terminated, of the
Outstanding Credit Exposure) (i) for any amounts not reimbursed by the Borrower
for which the Agent, the Syndication Agent or either Co-Documentation Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Agent, the Syndication Agent, or either
Co-Documentation Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including, without limitation, for any expenses incurred by the Agent
or the Syndication Agent in connection with any dispute between the Agent or the
Syndication Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent,
the Syndication Agent, or either Co-Documentation Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including,
without limitation, for any such amounts incurred by or asserted against the
Agent, the Syndication Agent, or either Co-Documentation Agent in connection
with any dispute between the Agent, the Syndication Agent, the Co-Documentation
Agents and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms of the Loan Documents or of any such other documents;
provided that (i) no Lender shall be liable for any of the foregoing to the
extent any of the foregoing is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification and (ii) any
indemnification required pursuant to Section 3.5(vii) shall, notwithstanding the
provisions of this Section 10.8, be paid by the relevant Lender in accordance
with the provisions thereof.  The obligations of the Lenders under this Section
10.8 shall survive payment of the Obligations and termination of this Agreement.
 
10.9. Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”.  In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.
 


 
55

--------------------------------------------------------------------------------

 


10.10. Rights as a Lender.  In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity.  The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person.  The Agent, in its individual capacity, is
not obligated to remain a Lender.
 
10.11. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, any Arranger or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.
 
10.12. Successor Agent.  The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign.  The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders.  Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent.  If no successor
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Agent’s giving notice of its intention to resign, then
the resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent.  Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder.  If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders.  No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment.  Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent.  Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents.  After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents.  In the event that there is a successor to the Agent by merger, or
the Agent assigns
 


 
56

--------------------------------------------------------------------------------

 


its duties and obligations to an Affiliate pursuant to this Section 10.12, then
the term “Prime Rate” as used in this Agreement shall mean the prime rate, base
rate or other analogous rate of the new Agent.
 
10.13. Agent and Arrangers’ Fees.  The Borrower agrees to pay to the Agent and
each Arranger, for their respective accounts, the fees agreed to by the
Borrower, the Agent and such Arranger pursuant to those certain letter
agreements dated November 29, 2006, or as otherwise agreed from time to time.
 
10.14. Delegation to Affiliates.  The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates.  Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.
 
10.15. Syndication Agent and Co-Documentation Agents.  None of the Syndication
Agent and the Co-Documentation Agents shall have any obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders.  Without limiting the foregoing, none of the Syndication Agent and the
Co-Documentation Agents shall have or be deemed to have a fiduciary relationship
with any Lender.  Each Lender hereby makes the same acknowledgements with
respect to the Syndication Agent and the Co-Documentation Agents as it makes
with respect to the Agent in Section 10.11.
 
ARTICLE XI

 
SETOFF; RATABLE PAYMENTS
 
11.1. Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.
 
11.2. Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than (i) payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5, (ii) payments in accordance
with Section 2.21 to any Lender which has not extended its Commitment pursuant
to such Section and (iii) payments to which the LC Issuer or the Swing Line
Lender is entitled under Section 2.20.6 or Section 2.23.4, as applicable) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure.  If any
Lender, whether in connection with setoff or amounts which might be subject to
setoff or otherwise, receives collateral or other protection for its Obligations
or such amounts which may be subject to setoff, such Lender agrees, promptly
upon demand, to take such action necessary such that all Lenders share in the
benefits of such
 


 
57

--------------------------------------------------------------------------------

 


collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 
ARTICLE XII

 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1. Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Agent and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 12.1 shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with Section 12.3.3.  The parties to this Agreement acknowledge that clause (ii)
of this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by any Lender of all or any portion of its
rights under this Agreement and any Note to a Federal Reserve Bank;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3.  The Agent may treat each Lender which made any Credit Extension
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Lender complies with Section 12.3; provided, however, that the Agent
may in its discretion (but shall not be required to) follow instructions from
the Lender which made any Credit Extension or which holds any Note to direct
payments relating to such Credit Extension or Note to another Person.  Any
assignee of the rights to any Credit Extension or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents.  Any request, authority or consent of any Lender, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Credit Extension (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Credit Extension.
 
12.2. Participations.
 
12.2.1 Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
 


 
58

--------------------------------------------------------------------------------

 


Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.  Notwithstanding
the foregoing, unless a Default has occurred and is continuing, the Lenders may
not sell participations in respect of their Loans or Commitments to any
competitor of the Borrower or any other company engaged in the business of
selling or distributing energy products.
 
12.2.2 Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 8.2.
 
12.2.3 Benefit of Certain Provisions.  The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents; provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.  The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3; provided that (i)
a Participant shall not be entitled to receive any greater payment under Section
3.1, 3.2, 3.4 or 3.5 than the Lender who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of the Borrower, and (ii) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender.
 
12.3. Assignments.
 
12.3.1 Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto.  Each such assignment with respect to a Purchaser which is not a Lender
or an Affiliate of a Lender or an Approved Fund shall either be in an amount
equal to the entire applicable Commitment and Outstanding Credit Exposure of the
assigning Lender or (unless each of the Borrower and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or Outstanding Credit Exposure (if
the Commitment has been terminated) subject to the assignment, determined as of
the date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment.  Notwithstanding the foregoing, unless a Default
has
 


 
59

--------------------------------------------------------------------------------

 


occurred and is continuing, the Lenders may not make assignments in respect of
their Loans or Commitments to any competitor of the Borrower or any other
company engaged in the business of selling or distributing energy products.
 
12.3.2 Consents.  The consent of the Agent and the Borrower shall be required
prior to an assignment becoming effective; provided that the consent of the
Borrower shall not be required if a Default has occurred and is continuing.  Any
consent required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.
 
12.3.3 Effect; Effective Date.  Upon (i) delivery to the Agent of an assignment,
together with any consents required by Section 12.3.2, and (ii) payment of a
$3,500 fee to the Agent for processing such assignment (unless such fee is
waived by the Agent), such assignment shall become effective on the effective
date specified in such assignment.  The assignment shall contain a
representation and warranty by the Purchaser to the effect that none of the
funds, money, assets or other consideration used to make the purchase and
assumption of the Commitment and Outstanding Credit Exposure under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights, benefits and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA.  On and after the
effective date of such assignment, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights, benefits and obligations of
a Lender under the Loan Documents, to the same extent as if it were an original
party thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the Agent.  In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.3, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that, upon cancellation and surrender to the Borrower of the
Notes (if any) held by the transferor Lender, new Notes or, as appropriate,
replacement Notes are issued to such transferor Lender, if applicable, and new
Notes or, as appropriate, replacement Notes, are issued to such Purchaser, in
each case in principal amounts reflecting their respective Commitments (or if
the Aggregate Commitment has been terminated, their respective Outstanding
Credit Exposure), as adjusted pursuant to such assignment.
 
12.3.4 Register.  The Agent, acting solely for this purpose as an agent of the
Borrower (and the Borrower hereby designates the Agent to act in such capacity),
shall maintain at one of its offices a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of the
 


 
60

--------------------------------------------------------------------------------

 


Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
12.4. Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.
 
12.5. Tax Certifications.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
 
ARTICLE XIII
 
NOTICES
 
13.1. Notices.  Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower, the Lenders or the Agent, at its address or facsimile
number set forth on the signature pages hereof or, (y) in the case of any party,
at such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the Agent and the Borrower in accordance with the
provisions of this Section 13.1.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, three (3) Business Days after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that, subject to Section 2.14, notices to the Agent
under Article II shall not be effective until received.
 
13.2. Change of Address.  The Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto.
 


 
61

--------------------------------------------------------------------------------

 


ARTICLE XIV
 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by facsimile transmission or telephone
that it has taken such action.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed original counterpart of this Agreement.
 
ARTICLE XV

 
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
15.1     CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
 
15.2     CONSENT TO JURISDICTION.  THE BORROWER, THE AGENT AND EACH LENDER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER, THE AGENT AND EACH LENDER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE AGENT OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK,
NEW YORK.
 
15.3     WAIVER OF JURY TRIAL.  THE BORROWER, THE AGENT AND EACH LENDER HEREBY
WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY
 


 
62

--------------------------------------------------------------------------------

 


ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
 


 


[Signature Pages Follow]


 
63

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.
 


OGE ENERGY CORP.,
as the Borrower





  By: 
/s/  Deborah S. Fleming
    Name: 
      Deborah S. Fleming
    Title: 
      Treasurer
 




 
Address:
   
321 N. Harvey
   
Oklahoma City, OK 73102
 




 
Attention:
Deborah S. Fleming
 
Telephone No.:
(405) 553-3800
 
Facsimile No.:
(405) 553-3576







SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006
 
 

--------------------------------------------------------------------------------

 


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender
 



  By: 
/s/  Henry R. Biedrzycki
    Name: 
      Henry R. Biedrzycki
    Title: 
      Director
 




 
Address:
   
301 S. College St.
    NC 5562    
Charlotte, NC 28288
 




 
Attention:
Henry R. Biedrzycki
 
Telephone No.:
(704) 374-4914
 
Facsimile No.:
(704) 383-6647


 




SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and as a Lender
 



  By: 
/s/  Robert Traband
    Name: 
      Robert Traband
    Title: 
      Vice President
 




 
Address:
   
712 Main Street, 12 Fl Central
   
Mail Code:  TX2-NO86
   
Houston, TX 77002
 




 
Attention:
Peter Licalzi
 
Telephone No.:
(713) 216-8869
 
Facsimile No.:
(713) 216-4117


 





SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND plc,
as Co-Documentation Agent and as a Lender


 



  By: 
/s/  Brian Smith
    Name: 
      Brian Smith
    Title: 
      Vice President
 




 
Address:
   
600 Travis St., Suite 6500
   
Houston, TX 77002
 




 
Attention:
Lionel Baptista
 
Telephone No.:
(713) 221-2408
 
Facsimile No.:
(713) 221-2430


 




 


SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 


UBS SECURITIES LLC,
as Co-Documentation Agent

 



  By: 
/s/  Richard L. Tavrow
    Name: 
      Richard L. Tavrow
    Title: 
      Director
 




  By: 
/s/  Irja R. Otsa
    Name: 
      Irja R. Otsa
    Title: 
      Associate Director
 

 
UBS LOAN FINANCE LLC,
as a Lender
 

  By: 
/s/  Richard L. Tavrow
    Name: 
      Richard L. Tavrow
    Title: 
      Director
 




  By: 
/s/  Irja R. Otsa
    Name: 
      Irja R. Otsa
    Title: 
      Associate Director
 


 
Address:
   
677 Washington Boulevard
   
Stanford, CT  06901
 




 
Attention:
Robert Arscott
 
Telephone No.:
(203) 719-8269
 
Facsimile No.:
(203) 719-3888


 




 


SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

 
UNION BANK OF CALIFORNIA, N.A.,
as Co-Documentation Agent and as a Lender





 
By:
/s/  Efrain Soto
 
Name:
      Efrain Soto
 
Title:
      Vice President




 
Address:
 
445 S. Figueroa Street, 15th Floor
 
Los Angeles, CA 91331




 
Attention:
Efrain Soto
 
Telephone No.:
(213) 236-5779
 
Facsimile No.:
(213) 236-4096






SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

MIZUHO CORPORATE BANK, LTD.
as a Lender





 
By:
/s/  Makota Murata
   
Name:
      Makota Murata
   
Title:
      Deputy General Manager
 




 
Address:
 
1251 Avenue of the Americas
 
32nd Floor
 
New York, NY  10020




 
Attention:
Nelson Y. Chang
 
Telephone No.:
(212) 282-3465
 
Facsimile No.:
(212) 282-4488






SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
as a Lender





 
By:
/s/  Oscar Cragwell
   
Name:
      Oscar Cragwell
   
Title:
      Vice President
 




 
Address:
 
388 Greenwich St., 21st Floor
 
New York, NY 10013




 
Attention:
Oscar Cragwell
 
Telephone No.:
(212) 816-8113
 
Facsimile No.:
(646) 291-1757






SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

BANK OF OKLAHOMA, N.A.,
as a Lender





 
By:
/s/  Laura Christofferson
   
Name:
      Laura Christofferson
   
Title:
      Senior Vice President
 




 
Address:
 
201 Robert S. Kerr Ave.
 
Oklahoma City, OK 73102




 
Attention:
Laura Christofferson
 
Telephone No.:
(405) 272-2327
 
Facsimile No.:
(405) 272-2588





SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender





 
By:
/s/  Keven D. Smith
   
Name:
      Keven D. Smith
   
Title:
      Senior Vice President
 




 
Address:
 
127 Public Square
 
Mailcode OH 01-27-0847
 
Cleveland, OH  44114




 
Attention:
Antoinette A. Anders
 
Telephone No.:
(216) 689-4567
 
Facsimile No.:
(216) 689-5962






SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

LEHMAN BROTHERS COMMERCIAL BANK,
as a Lender





 
By:
/s/  George Janes
   
Name:
      George Janes
   
Title:
      Chief Credit Officer
 




 
Address:  C/O Brian McNany
 
Lehman Brothers Commercial Bank
 
5th floor
 
745 7th Ave
 
New York, NY  10019




 
Attention:
Brian McNany
 
Telephone No.:
(212) 526-9461
 
Facsimile No.:
(646) 758-5172





SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK,
as a Lender





 
By:
/s/  David T. Sunderwirth
   
Name:
      David T. Sunderwirth
   
Title:
      Managing Director
 




 
Address:
 
One Wall Street, 19th Floor
 
New York, NY  10286




 
Attention:
Raymond J. Palmer
 
Telephone No.:
(212) 635-7834
 
Facsimile No.:
(212) 635-7923




 
 

 
SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

UMB BANK, n.a.
as a Lender





 
By:
/s/  Mary Wolf
   
Name:
      Mary Wolf
   
Title:
      Sr. Vice President
 




 
Address:
 
204 N. Robinson, Suite 200
 
Oklahoma City, OK  73102




 
Attention:
Mary Wolf
 
Telephone No.:
(405) 239-5864
 
Facsimile No.:
(405) 236-1971



 
 

 
SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

US BANK NATIONAL ASSOCIATION,
as a Lender





 
By:
/s/  Timothy M. Hill
   
Name:
      Timothy M. Hill
   
Title:
      Assistant Relationship Manager
 




 
Address:
 
One US Bank Plaza
 
St. Louis, MO  63101




 
Attention:
Timothy M. Hill
 
Telephone No.:
(314) 418-8196
 
Facsimile No.:
(314) 418-3859



 

 

SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 

BANCFIRST,
as a Lender





 
By:
/s/  Mark C. Demos
   
Name:
      Mark C. Demos
   
Title:
      Senior Vice President
 




 
Address:
 
Post Office Box 26788
 
Oklahoma City, OK  73126




 
Overnight:
 
101 North Broadway
 
Oklahoma City, OK  73102




 
Attention:
Mark Demos
 
Telephone No.:
(405) 270-7446
 
Facsimile No.:
(405) 270-6979



 

 

SIGNATURE PAGE TO
OGE ENERGY CORP.
AMENDED AND RESTATED CREDIT AGREEMENT
DECEMBER 2006


 
 

--------------------------------------------------------------------------------

 





 
COMMITMENT SCHEDULE
 


 
LENDER
COMMITMENT
Wachovia Bank, National Association
JPMorgan Chase Bank, N.A.
The Royal Bank of Scotland plc
UBS Loan Finance LLC
Mizuho Corporate Bank
Union Bank of California, N.A.
Citibank, N.A.
Bank of Oklahoma, N.A.
Keybank National Association
Lehman Brothers Commercial Bank
The Bank of New York
UMB Bank, n.a.
US Bank National Association
BancFirst
 
$63,000,000
$63,000,000
$58,500,000
$58,500,000
$58,500,000
$58,500,000
$36,000,000
$36,000,000
$36,000,000
$36,000,000
$36,000,000
$24,000,000
$18,000,000
$18,000,000
 
AGGREGATE COMMITMENT
 
$600,000,000







 
 

--------------------------------------------------------------------------------

 


PRICING SCHEDULE
 


Applicable
Margin
Level
I
Status
Level
II
Status
Level
III
Status
Level
IV
Status
Level
V
Status
Level
VI
Status
Level
VII
Status
Eurodollar Rate
0.13%
0.15%
0.19%
0.28%
0.35%
0.425%
0.525%
ABR
0.0%
0.0%
0.0%
0.0%
0.0%
0.0%
0.0%



Term Loan
Margin
Level
I
Status
Level
II
Status
Level
III
Status
Level
IV
Status
Level
V
Status
Level
VI
Status
Level
VII
Status
Term Loan
Margin
0.25%
0.25%
0.25%
0.25%
0.25%
0.25%
0.25%



Applicable
Fee Rate
Level
I
Status
Level
II
Status
Level
III
Status
Level
IV
Status
Level
V
Status
Level
VI
Status
Level
VII
Status
Facility Fee
0.045%
0.05%
0.06%
0.07%
0.10%
0.125%
0.175%
Utilization Fee
(when usage
exceeds 50%)
0.05%
0.05%
0.05%
0.05%
0.05%
0.10%
0.10%



“Fitch Rating” means, at any time, the rating issued by Fitch Ratings (“Fitch”)
and then in effect with respect to the Borrower’s senior unsecured long-term
debt securities without third-party credit enhancement.


“Level I Status” exists at any date if, on such date, the Borrower has at least
two of the following ratings: a Moody’s Rating of A1 or better, a Fitch Rating
of A+ or better or a S&P Rating of A+ or better.


“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower has at least two of the
following ratings: a Moody’s Rating of A2 or better, a Fitch Rating of A or
better or a S&P Rating of A or better.


“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower has at
least two of the following ratings: a Moody’s Rating of A3 or better, a Fitch
Rating of A- or better or a S&P Rating of A- or better.


“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower has at least two of the following ratings: a Moody’s Rating of Baa1 or
better, a Fitch Rating of BBB+ or better or a S&P Rating of BBB+ or better.


 
 

--------------------------------------------------------------------------------

 




“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower has at least two of the following ratings: a
Moody’s Rating of Baa2 or better, a Fitch Rating of BBB or better or a S&P
Rating of BBB or better.


“Level VI Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status and (ii) the Borrower has at least two of the following
ratings: a Moody’s Rating of Baa3 or better, a Fitch Rating of BBB- or better or
a S&P Rating of BBB- or better.


“Level VII Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.


“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. (“Moody’s”) and then in effect with respect to the Borrower’s
senior unsecured long-term debt securities without third-party credit
enhancement.


“S&P Rating” means, at any time, the rating issued by Standard and Poor’s Rating
Services, a division of The McGraw Hill Companies, Inc. (“S&P”), and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status, Level VI Status or Level VII Status.


The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Moody’s Rating, Fitch Rating and S&P Ratings.  The credit rating in
effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date.  The Borrower shall at all times maintain a
rating from at least two of Moody’s, Fitch and S&P.  If at any time the Borrower
does not have a rating from at least two of Moody’s, Fitch and S&P, Level VII
Status shall exist.


Notwithstanding the foregoing, if the Borrower is split-rated and (i) two
ratings are equal and higher than the third, the higher rating will apply, (ii)
two ratings are equal and lower than the third, the lower rating will apply,
(iii) no ratings are equal, the intermediate rating will apply.  In the event
that the Borrower shall maintain ratings from only two of Moody’s, Fitch and S&P
and the Borrower is split-rated and (x) the ratings differential is one level,
the higher rating will apply and (y) the ratings differential is two levels or
more, the intermediate rating will apply.


 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 1
 
MATERIAL SUBSIDIARIES
(See Section 5.8)
 


 
Name of Subsidiary
Jurisdiction of
Organization
Percentage of
Ownership
 
Owner
 
Oklahoma Gas and Electric Company
Oklahoma
100%
OGE Energy Corp.
Enogex Inc.
Oklahoma
100%
OGE Energy Corp.
Enogex Products Corporation
Oklahoma
100%
Enogex Inc.
Enogex Gas Gathering, L.L.C.
Oklahoma
100%
Enogex Inc.
OGE Energy Resources Inc.
Oklahoma
100%
Enogex Inc.

 


 


 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 2
 
LIENS
(See Section 6.12)
 
None.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3


NON-ENERGY RELATED ASSETS
(See Section 5.12)


As of the Closing Date, OG&E does not own any material asset which is a
non-Energy-Related Asset.






 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4


MATERIAL ADVERSE CHANGE
(See Section 5.5)




None.


 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5


LITIGATION
(See Section 5.7)




None.




 
 

--------------------------------------------------------------------------------

 








EXHIBIT A


FORM OF OPINIONS


Attached






 
 

--------------------------------------------------------------------------------

 








[Letterhead of Jones Day]




December 6, 2006




The Persons identified
on Schedule I hereto.


Ladies and Gentlemen:


We have acted as special New York counsel for OGE Energy Corp., an Oklahoma
corporation (the “Borrower”), in connection with the Amended and Restated Credit
Agreement dated as of December 6, 2006 (the “Credit Agreement”) among the
Borrower, the lenders from time to time parties thereto, and Wachovia Bank,
National Association, as Administrative Agent (the “Agent”). This opinion letter
is delivered to you pursuant to Section 4.1.5 of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement. With your permission, all
assumptions and statements of reliance herein have been made without any
independent investigation or verification on our part except to the extent, if
any, otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.


In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined, among other documents, (i) an
executed copy of the Credit Agreement and (ii) an executed copy of each Note
delivered on the date hereof (the “Executed Notes”). The Credit Agreement and
the Executed Notes are referred to herein collectively as the “Documents”. In
all such examinations, we have assumed the legal capacity of all natural persons
executing documents, the genuineness of all signatures, the authenticity of
original and certified documents and the conformity to original or certified
copies of all copies submitted to us as conformed or reproduction copies. As to
various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Documents and certificates and oral or written statements and
other information of or from representatives of the Borrower and others and
assume compliance on the part of the Borrower and each other party to the
Documents with their covenants and agreements contained therein. With respect to
the opinions expressed in paragraphs (b) and (c) below, our opinions are limited
(x) to our actual knowledge of the specially regulated business activities and
properties of the Borrower, without any independent investigation or
verification on our part, and (y) to our review of only those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Credit Agreement.




 
2

--------------------------------------------------------------------------------

 




December 6, 2006
 
Page 2
 



Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:


(a) Each Document constitutes a valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.


(b) The execution and delivery of the Documents by the Borrower and the
performance by the Borrower of its obligations thereunder do not violate any
present law, or present regulation of any governmental agency or authority, of
the State of New York or the United States of America applicable to the Borrower
or its property.


(c) The execution and delivery to the Agent and the Lenders by the Borrower of
the Documents, the performance by the Borrower of its obligations thereunder,
and the making of the Advances do not require under present law, or present
regulation of any governmental agency or authority, of the United States of
America any filing or registration by the Borrower with, or approval or consent
to the Borrower of, any governmental agency or authority of the United States of
America that has not been made or obtained.


(d) The Borrower is not an “investment company” or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.


(e) The borrowings by the Borrower under the Credit Agreement and the
application of the proceeds thereof as provided in the Credit Agreement will not
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System (the “Margin Regulations”).


The opinions set forth above are subject to the following qualifications:


(A) Our opinions in paragraph (a) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally and (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies),
whether such principles are considered in a proceeding at law or in equity.


(B) We express no opinion as to the enforceability of any provision in the
Documents:


(i) relating to indemnification, contribution or exculpation in connection with
violations of any securities laws or statutory duties or public policy, or in
connection with


 
3

--------------------------------------------------------------------------------

 




December 6, 2006
 
Page 3
 



willful, reckless or unlawful acts or gross negligence of the indemnified or
exculpated party or the party receiving contribution;


(ii) providing that any person or entity may exercise set-off rights other than
in accordance with and pursuant to applicable law;


(iii) relating to choice of governing law to the extent that the enforceability
of any such provision is to be determined by any court other than a court of the
State of New York or may be subject to constitutional limitations;


(iv) purporting to confer, or constituting an agreement with respect to, subject
matter jurisdiction of United States Federal courts to adjudicate any matter;


(v) waiving any rights to trial by jury;


(vi) purporting to create a trust or other fiduciary relationship;


(vii) specifying that provisions thereof may be waived only in writing, to the
extent that an oral agreement or an implied agreement by trade practice or
course of conduct has been created that modifies any provision of the Documents;
or


(viii) giving any person or entity the power to accelerate obligations without
any notice to the Borrower.


(C) Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:


(i) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected; and


(ii) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable.


(D) We express no opinion as to the creation, validity, enforceability,
perfection or priority of any pledge, security interest, assignment for
security, lien or other encumbrance, as the case may be, that may be created or
purported to be created under the Documents.


(E) We express no opinion concerning (i) any securities or “blue sky” laws,
rules or regulations; (ii) any taxation laws, rules or regulations or (iii) any
ERISA laws, rules or regulations.


 
4

--------------------------------------------------------------------------------

 




December 6, 2006
 
Page 4
 



(F) We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by the Borrower under the
Documents to the extent limited by provisions of applicable law (including
judicial decisions), or to the extent that such a Waiver applies to a right,
claim, duty or defense or a ground for, or a circumstance that would operate as,
a discharge or release otherwise existing or occurring as a matter of law
(including judicial decisions).


(G) To the extent it may be relevant to the opinions expressed herein, we have
assumed that the parties to the Documents (other than the Borrower) have the
power to enter into and perform such documents and to consummate the
transactions contemplated thereby and that such documents have been duly
authorized, executed and delivered by, and constitute legal, valid and binding
obligations of, such parties.


(H) For purposes of our opinions above, we have assumed that (i) the Borrower is
a corporation validly existing and in good standing in its jurisdiction of
organization, (ii) the Borrower has all requisite power and authority, and has
obtained all requisite corporate, shareholder, board, third party and
governmental authorizations, consents and approvals, and made all requisite
filings and registrations, necessary to execute, deliver and perform the
Documents, and that such execution, delivery, performance and grant will not
violate or conflict with any law, rule, regulation, order, decree, judgment,
instrument or agreement binding upon or applicable to the Borrower or its
properties (except to the extent opined on in paragraph (b) or (c) above), and
(iii) the Documents have been duly executed and delivered by the Borrower.


(I) For purposes of the opinions set forth in paragraph (e) above, we have
assumed that (i) neither the Agent nor any of the Lenders has or will have the
benefit of any agreement or arrangement (excluding the Documents) pursuant to
which any extensions of credit are directly or indirectly secured by “margin
stock”, as defined in the Margin Regulations (“Margin Stock”), (ii) neither the
Agent nor any of the Lenders nor any of their respective affiliates has extended
or will extend any other credit to the Borrower directly or indirectly secured
by Margin Stock and (iii) neither the Agent nor any of the Lenders has relied or
will rely upon any Margin Stock as collateral in extending or maintaining any
extensions of credit pursuant to the Credit Agreement.


The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York, as currently in effect.


You understand that the scope of our representation of the Borrower does not
include providing legal services to any other person with respect to the
transactions referred to herein, or advice or opinions to any other person with
regard to the statutory and regulatory requirements and restrictions (including,
without limitation, the policies, procedures, guidelines or practices of any
federal or state regulator with respect thereto) applicable to or actually
applied to financial


 
5

--------------------------------------------------------------------------------

 




December 6, 2006
 
Page 5
 



institutions in their capacities as such or, in their capacities as such,
institution-affiliated parties. We express no opinion as to the compliance or
noncompliance, or the effect of the compliance or noncompliance, of each of the
addressees or any other person or entity with any state or federal laws or
regulations applicable to each of them by reason of their status as or
affiliation with a federally insured depository institution, except as expressly
set forth in paragraph (e) above. Our opinions are limited to those expressly
set forth herein, and we express no opinions by implication.


The opinions expressed herein are solely for the benefit of the addressees
hereof in connection with the transaction referred to herein and may not be
relied on by such addressees for any other purpose or in any manner or for any
purpose by any other person or entity; provided, however, that this opinion may
be relied upon by any Purchaser that becomes a Lender pursuant to the terms of
the Credit Agreement to the extent that the addressees hereto may rely on it, as
if addressed to it as of the date hereof.




Very truly yours,
























 
6

--------------------------------------------------------------------------------

 




SCHEDULE I








Wachovia Bank, National Association
JPMorgan Chase Bank, N.A.
The Royal Bank of Scotland plc
UBS Loan Finance LLC
Mizuho Corporate Bank
Union Bank of California, N.A.
Citibank, N.A.
Bank of Oklahoma, N.A.
Keybank National Association
Lehman Brothers Commercial Bank
The Bank of New York
UMB Bank, n.a.
US Bank National Association
BancFirst




 
7

--------------------------------------------------------------------------------

 


[Letterhead of Rainey, Ross, Rice & Binns P.L.L.C]
 
 
December 6, 2006
 




The Persons identified
on Schedule I hereto.


Ladies and Gentlemen:


We have acted as counsel to OGE Energy Corp., an Oklahoma corporation (the
“Borrower”), in connection with the execution and delivery of the Amended and
Restated Credit Agreement (the “Credit Agreement”) dated as of December 6, 2006
among the Borrower, the lenders from time to time party thereto, and Wachovia
Bank, National Association, as Administrative Agent (the “Agent”). This opinion
is rendered to you in compliance with Section 4.1.5 of the Credit Agreement.
Capitalized terms used herein without definition have the same meanings as in
the Credit Agreement.


In our capacity as such counsel, we have examined originals, or copies
identified to our satisfaction as being true copies, of such records, documents
or other instruments as in our judgment are necessary or appropriate to enable
us to render the opinions expressed below. These records, documents and
instruments included the following:


(a) The Restated Certificate of Incorporation of the Borrower, as amended to
date;


(b) The Bylaws of the Borrower, as amended to date;


(c) All records of proceedings and actions of the Board of Directors of the
Borrower relating to the Credit Agreement and amendments thereto, and the
transactions contemplated thereby;


(d) The Credit Agreement;


(e) The agreements to which the Borrower or any of its Subsidiaries is subject
or by which any of them or any of their respective assets might be bound,
identified to us by responsible officers of the Borrower as being all of such
agreements material to the Borrower and its Subsidiaries, taken as a whole (the
“Material Agreements”);


(f) The contracts, agreements and instruments involving the borrowing of money
in amounts of $5,000,000 or more currently extended or available for borrowing


 
8

--------------------------------------------------------------------------------

 


December 6, 2006
Page 2




to which the Borrower or any of its Subsidiaries is subject or by which any of
them or any of their assets might be bound, identified to us by responsible
officers of the Borrower as being all such contracts, agreements and instruments
(the “Loan Agreements”); and


(g) The orders, judgments and decrees to which the Borrower or any of its
Subsidiaries is subject or by which any of them or any of their assets are
bound, identified to us by responsible officers of the Borrower as being all
such orders, judgments and decrees (the “Judicial Orders”).


We have been furnished with, and with the Lenders’ consent have relied upon,
certificates of officers of the Borrower with respect to certain factual
matters, copies of which have been delivered to the Lenders. In addition, we
have obtained and relied upon such certificates and assurances from public
officials as we have deemed necessary, copies of which have been delivered to
the Lenders.


We have investigated such questions of law for the purpose of rendering this
opinion as we have deemed necessary. We are opining herein as to the effect on
the subject transactions of only the law of the State of Oklahoma.


On the basis of the foregoing, and in reliance thereon, we are of the opinion
that:


1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Oklahoma and has all requisite corporate
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Credit
Agreement and to carry out the transactions contemplated thereby.


2. The Credit Agreement has been duly authorized by all necessary corporate
action on the part of the Borrower, and the Credit Agreement has been duly
executed and delivered by the Borrower; provided that the Board of Directors of
the Borrower has authorized borrowings under the Credit Agreement in an amount
not to exceed $600 million outstanding at any one time. Additional approval from
the Borrower’s Board will be necessary in order for the Borrower to exercise its
right under the Credit Agreement to request an increase in the Aggregate
Commitment.


3. Section 15.1 of the Credit Agreement provides that it shall be governed by
and construed in accordance with the laws of the State of New York. However,
assuming that the Credit Agreement was governed by, and construed in accordance
with, the laws of the State of Oklahoma, the Credit Agreement would be, under
the laws of the State of Oklahoma, the legally valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws of general application
relating to or


 
9

--------------------------------------------------------------------------------

 


December 6, 2006
Page 3


affecting the enforcement of the rights of creditors or the application of the
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). We express no opinion herein as to the validity
or enforceability of any provision regarding choice of New York law to govern
the Credit Agreement.


4. Neither the execution and delivery of the Credit Agreement, the consummation
of the transactions contemplated by the Credit Agreement nor the performance by
the Borrower of its obligations under the Credit Agreement (A) results in a
breach of, or constitutes a default under, any of the terms, conditions or
provisions of (x) the Restated Certificate of Incorporation or Bylaws of the
Borrower or (y) any term of any Material Agreement, Loan Agreement or Judicial
Order, or (B) results in the creation of any Lien upon any of the properties or
assets of the Borrower under any agreement or order referred to in clause (y)
above.


5. Neither the execution and delivery of the Credit Agreement nor the
performance by the Borrower of its obligations under the Credit Agreement will
violate any present Oklahoma statute, rule or regulation binding on the
Borrower.


6. No governmental consents, approvals, authorizations, registration,
declarations or filing of or with the Corporation Commission of the State of
Oklahoma or any other governmental authority are required in connection with the
execution and delivery of the Credit Agreement or the performance by the
Borrower of its obligations under the Credit Agreement.


This opinion is rendered only to the addressees hereof and is solely for their
benefit in connection with the above transactions. This opinion may not be
relied upon by the addressees hereof for any other purpose, or quoted to or
relied upon by any other person, firm or corporation for any purpose without our
prior written consent; provided, however, that this opinion may be relied upon
by any Purchaser that becomes a Lender pursuant to the terms of the Credit
Agreement to the extent that the addressees hereto may rely on it, as if
addressed to it as of the date hereof.




 
10

--------------------------------------------------------------------------------

 


SCHEDULE I








Wachovia Bank, National Association
JPMorgan Chase Bank, N.A.
The Royal Bank of Scotland plc
UBS Loan Finance LLC
Mizuho Corporate Bank
Union Bank of California, N.A.
Citibank, N .A.
Bank of Oklahoma, N.A.
Keybank National Association
Lehman Brothers Commercial Bank
The Bank of New York
UMB Bank, n.a.
US Bank National Association
BancFirst






 
11

--------------------------------------------------------------------------------

 




 
EXHIBIT B
 
COMPLIANCE CERTIFICATE
 




To:
The Lenders parties to the
 
Amended and Restated Credit
 
Agreement Described Below

 
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of December 6, 2006 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among OGE ENERGY CORP.
(the “Borrower”), the lenders party thereto and Wachovia Bank, National
Association, as Agent for the Lenders.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.  I am the duly elected __________ of the Borrower;
 
2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
 
3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below; and
 
4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 

           

 
 
1

--------------------------------------------------------------------------------

 
 
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of __________, _____.
 
 
______________________________
 


 
2

--------------------------------------------------------------------------------

 


SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Compliance as of _________, ____ with
Provisions of Sections 6.10(v) and 6.14 of
the Agreement
 


 
1

--------------------------------------------------------------------------------

 




 
EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including without
limitation any letters of credit, guaranties and swingline loans included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
     





 
1

--------------------------------------------------------------------------------

 




1.
Assignor:
         
2.
Assignee:
 
 [and is an Affiliate/Approved
Fund of [identify Lender]]1
     
3.
Borrower:
OGE ENERGY CORP.
       
4.
Agent:
Wachovia Bank, National Association
, as the agent under the Credit
Agreement.
     
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of December 6, 2006 among OGE
ENERGY CORP., the Lenders party thereto, Wachovia Bank, National Association, as
Agent, and the other agents party thereto.
6.
Assigned Interest:
   
Aggregate Amount of
Commitment/Loans for
all Lenders*
Amount of
Commitment/Loans
Assigned*
Percentage Assigned of
Commitment/Loans2
 
$
$
_______%
 
$
$
_______%
 
$
$
_______%
       
7.
Trade Date:
 
3
       

Effective Date:  ____________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]
 
 
 
 
 

     


1  Select as applicable.
 
*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the
Trade Date and the Effective Date.
 
2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
3  Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.


 
2

--------------------------------------------------------------------------------

 


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
         
By:
     
Title:
 
 
ASSIGNEE
[NAME OF ASSIGNEE]
         
By:
     
Title:
Consented to and Accepted:
   
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent
   
By:
     
Title:
         
[Consented to:]4
         
OGE ENERGY CORP.
 
   
By:
     
Title:
   





 

     


4           To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.


 
3

--------------------------------------------------------------------------------

 
 
ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document, (v)
inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of  the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan
 

 
1

--------------------------------------------------------------------------------

 

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.  Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
[Assignor]5 for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 
 

     


5           If assignment is made pursuant to Section 2.19 and Borrower has made
the payments required by said Section, the Assignor’s portion of payments in
respect of the Assigned Interest shall be payable to the Borrower.
 

 
2

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE QUESTIONNAIRE
 
[(Schedule to be supplied by Closing Unit or Trading Documentation Unit)]
 
 
 


 
1 

--------------------------------------------------------------------------------

 


US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
 
[(Schedule to be supplied by Closing Unit or Trading Documentation Unit)]
 
 
 
 
 
 
1 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
 
LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
 
To Wachovia Bank, National Association,
as Agent (the “Agent”) under the Credit Agreement
Described Below.
 
Re:
Amended and Restated Credit Agreement, dated December 6, 2006 (as the same may
be amended or modified, the “Credit Agreement”), among OGE Energy Corp. (the
“Borrower”), the Lenders named therein and the Agent.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Credit Agreement.

 
The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower; provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 13.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.14 of the
Credit Agreement.
 
Customer/Account Name
     
Transfer Funds To
             
For Account No.
     
Reference/Attention To
         
Authorized Officer (Customer Representative)
 
Date
                   
(Please Print)
 
Signature
     
Bank Officer Name
 
Date
             
(Please Print)
 
Signature



 
(Deliver Completed Form to Credit Support Staff For Immediate Processing)
 
 
 
 
1 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
NOTE

 [Date]
 
OGE ENERGY CORP., an Oklahoma corporation (the “Borrower”), promises to pay to
____________________________________ (the “Lender”) on the Facility Termination
Date (or, if the Revolving Credit Termination Date has been extended prior to
the Facility Termination Date and the Lender did not consent thereto, the
previously effective Revolving Credit Termination Date applicable to the Lender,
without giving effect to such extension) __________ DOLLARS ($_____) or, if
less, the aggregate unpaid principal amount of all Loans made by the Lender to
the Borrower pursuant to Article II of the Agreement (as hereinafter defined),
in immediately available funds at the main office of Wachovia Bank, National
Association in Charlotte, North Carolina, as Agent, together with accrued but
unpaid interest thereon.  The Borrower shall pay interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Amended and Restated Credit Agreement dated as of December 6,
2006 (which, as it may be amended or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, the lenders party
thereto, including the Lender, and Wachovia Bank, National Association, as
Agent, to which Agreement reference is hereby made for a statement of the terms
and conditions governing this Note, including the terms and conditions under
which this Note may be prepaid or its maturity date accelerated.  Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.
 
Any assignment of this Note, or any rights or interest herein, may only be made
in accordance with the terms and conditions of the Agreement.  This Note is a
registered Note and, as provided in the Agreement, the Borrower, the Agent and
the Lenders may treat the person whose name is recorded in the Register as the
owner hereof for all purposes, notwithstanding notice to the contrary.  The
entries in the Register shall be conclusive, absent manifest error.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York, but giving effect to federal laws applicable to national
banks.
 

 
OGE ENERGY CORP.
             
By:
   
Name:
   
Title:
 


 
 
1 

--------------------------------------------------------------------------------

 




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF OGE ENERGY CORP.,
DATED _____________ ____, 20___
 

         
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
         





 
 
2 

--------------------------------------------------------------------------------

 




EXHIBIT F


FORM OF JOINDER AGREEMENT


Joinder Agreement


Dated [__________]


Reference is made to the Amended and Restated Credit Agreement dated as of
December 6, 2006 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement” by and among OGE Energy Corp., an Oklahoma corporation, (the
“Borrower”), the lenders party thereto (the “Lenders”) and Wachovia Bank,
National Association, as agent (the “Agent”).  Capitalized terms used herein
which are not defined herein shall have the meanings assigned thereto in the
Credit Agreement.


The Borrower, [__________] (the “Increasing Lender”) and [__________] (the “New
Lender”) agree as follows:


1.           Subject to Section 2.22 of the Credit Agreement and this Joinder
Agreement, the Borrower hereby increases the Aggregate Commitment from
$[__________] to $[__________].  This Joinder Agreement is entered into pursuant
to, and authorized by, Section 2.22 of the Credit Agreement.


2.           Attached hereto is a Commitment Schedule which reflects the
Commitment of each New Lender and Increasing Lender as of the Effective Date of
this Joinder Agreement.


3.           (a)           The Increasing Lender attaches the Note delivered to
it under the Credit Agreement and requests that the Borrower exchange such Note
for a new Note payable to the Increasing Lender as follows:  [NOTE: ONLY
APPLICABLE IF INCREASING LENDER HOLDS A NOTE.]




Note Payable to the Order of:
 
Principal Amount of Note
 
[Increasing Lender]
 
$[__________]



(b)           The New Lender requests that the Borrower issue a new Note payable
to the New Lender as follows:  [NOTE: ONLY APPLICABLE IF NEW LENDER REQUESTS A
NOTE.]


Note Payable to the Order of:
 
Principal Amount of Note
 
[New Lender]
 
$[__________]





 
 

--------------------------------------------------------------------------------

 




4.           Each of the Increasing Lender and New Lender (i) represents and
warrants that it is legally authorized to enter into this Joinder Agreement;
(ii) confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Joinder Agreement;
(iii) agrees that it will, independently and without reliance upon any other
Lender or the Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iv) confirms that it is a
Purchaser permitted to receive Assignments pursuant to Section 12.3; (v)
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Credit Agreement and the other Loan Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; (vi) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (vii) agrees to hold all confidential information in a manner consistent
with the provisions of Section 9.11 of the Credit Agreement; and (viii) includes
herewith for the Agent such forms required by Section 3.5(iv) of the Credit
Agreement (if not previously delivered).


5.           The effective date for this Joinder Agreement shall be [__________]
(the “Effective Date”).  Following the execution of this Joinder Agreement, it
will be delivered to the Agent for the consent of the Agent.


6.           Upon consent of the Agent, from and after the Effective Date, the
Increasing Lender and the New Lender shall be a party to the Credit Agreement
and the other Loan Documents to which Lenders are parties and, to the extent
provided in this Joinder Agreement, have the rights and obligations of a Lender
under each such agreement.


7.           Upon consent of the Agent, from and after the Effective Date, the
Agent shall make such reallocations of each Lender’s “Outstanding Credit
Exposure” under the Credit Agreement as are necessary in order that each such
Lender’s Outstanding Credit Exposure reflects such Lender’s Pro Rata Share of
the Outstanding Credit Exposure and the Increasing Lender and the New Lender
shall make such payments (if any) necessary to effect such reallocation.


8.           The representations and warranties of the Borrower contained in
Article V of the Credit Agreement (other than representations and warranties set
forth in Section 5.5 and 5.7) are true and correct in all material respects as
of the date hereof except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation
and warranty shall have been true and correct on and as of such earlier date,
both before and after giving effect to this Joinder Agreement, and no Default or
Unmatured Default shall have occurred and be continuing, both before and after
giving effect to this Joinder Agreement.


9.           THIS JOINDER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW


 
 

--------------------------------------------------------------------------------

 


YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


10.           This Joinder Agreement may be executed in separate counterparts,
each of which when executed and delivered is an original but all of which taken
together constitute one and the same instrument.


**********




 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Borrower, the New Lender, the Increasing Lender and the
Agent have executed this agreement as of the date first above written.




OGE ENERGY CORP.





 
By:
   
Name:
   
Title:
 





[NEW LENDER]




By:____________________________
Name:
Title:




[INCREASING LENDER]




By:_____________________________
Name:
Title:




Acknowledged and Agreed:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent




By:______________________________
Name:
Title:




 
6

--------------------------------------------------------------------------------

 




COMMITMENT SCHEDULE




LENDER
COMMITMENT
[__________]
$[__________]
 
 
 

 



 